     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 1 of 115 PageID #:
                                       18883                                        1181



08:09:43    1                  IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
            2                           MARSHALL DIVISION

            3
                GREE, INC.,                       )(    CIVIL ACTION NOS.
            4                                     )(    2:19-CV-70-JRG-RSP
                    PLAINTIFFS,                   )(    2:19-CV-71-JRG-RSP
            5                                     )(
                    VS.                           )(
            6                                     )(    MARSHALL, TEXAS
                SUPERCELL OY,                     )(    SEPTEMBER 16, 2020
            7                                     )(    8:44 A.M.
                    DEFENDANTS.                   )(
            8

            9                       TRANSCRIPT OF JURY TRIAL

           10                       VOLUME 9 - MORNING SESSION

           11             BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

           12                   UNITED STATES CHIEF DISTRICT JUDGE

           13

           14   APPEARANCES:

           15

           16   FOR THE PLAINTIFFS:

           17

           18   MR STEVEN D. MOORE
                KILPATRICK TOWNSEND & STOCKTON LLP
           19   Two Embarcadero Center, Suite 1900
                San Francisco, CA 94111
           20

           21   MS. TAYLOR HIGGINS LUDLAM
                KILPATRICK TOWNSEND & STOCKTON LLP
           22   4208 Six Forks Road
                Raleigh, NC 27609
           23

           24

           25
Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 2 of 115 PageID #:
                                  18884                                        1182



     1   FOR THE PLAINTIFF:

     2

     3   MR. ALTON L. ABSHER III
         KILPATRICK TOWNSEND & STOCKTON LLP
     4   1001 West Fourth Street
         Winston-Salem, NC 27101
     5

     6   MR. MICHAEL T. MORLOCK
         KILPATRICK TOWNSEND & STOCKTON LLP
     7   1100 Peachtree Street, NE
         Suite 2800
     8   Atlanta, GA 30309

     9
         MS. TAYLOR J. PFINGST
    10   KILPATRICK TOWNSEND & STOCKTON LLP
         Two Embarcadero Center, Suite 1900
    11   San Francisco, CA 94111

    12
         MS. MELISSA R. SMITH
    13   GILLAM & SMITH, LLP
         303 South Washington Avenue
    14   Marshall, TX 75670

    15

    16   FOR THE DEFENDANT:

    17

    18   MR. MICHAEL J. SACKSTEDER
         MR. BRYAN A. KOHM
    19   MR. CHRISTOPHER L. LARSON
         MS. SHANNON E. TURNER
    20   FENWICK & WEST LLP
         555 California Street, 12th Floor
    21   San Francisco, CA 94104

    22
         MR. GEOFFREY R. MILLER
    23   FENWICK & WEST LLP
         902 Broadway, Suite 14
    24   New York, NY 10010

    25
Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 3 of 115 PageID #:
                                  18885                                        1183



     1   FOR THE DEFENDANT:

     2
         MS. JESSICA M. KAEMPF
     3   MR. JONATHAN T. MCMICHAEL
         FENWICK & WEST LLP
     4   1191 Second Ave., 10th Floor
         Seattle, WA 98101
     5

     6   MR. DERON DACUS
         THE DACUS FIRM, P.C.
     7   821 ESE Loop 323, Suite 430
         Tyler, TX 75701
     8

     9

    10

    11

    12   COURT REPORTER:        Ms. Shelly Holmes, CSR, TCRR
                                Official Court Reporter
    13                          United States District Court
                                Eastern District of Texas
    14                          Marshall Division
                                100 E. Houston
    15                          Marshall, Texas 75670
                                (903) 923-7464
    16

    17
         (Proceedings recorded by mechanical stenography, transcript
    18   produced on a CAT system.)

    19

    20

    21

    22

    23

    24

    25
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 4 of 115 PageID #:
                                       18886                                        1184



08:29:34    1                        P R O C E E D I N G S

08:29:34    2           (Jury out.)

08:29:35    3           COURT SECURITY OFFICER:         All rise.

08:29:36    4           THE COURT:     Be seated, please.

08:44:03    5           Are the parties prepared to read into the record

08:44:10    6   those items from the list of pre-admitted exhibits used

08:44:13    7   during yesterday's portion of the trial?

08:44:14    8           MR. MOORE:     Yes, Your Honor, we are.

08:44:16    9           THE COURT:     Please proceed.

08:44:20   10           MS. PFINGST:      May I proceed, Your Honor?

08:44:32   11           THE COURT:     Please do.

08:44:33   12           MS. PFINGST:      Thank you.

08:44:35   13           PTX-68, PTX-73, PTX-129, PTX-458, PTX-606.             Thank

08:44:46   14   you.

08:44:46   15           THE COURT:     All right.      Is there any objection to

08:44:47   16   that rendition?

08:44:48   17           MR. DACUS:     No objection, Your Honor.

08:44:49   18           THE COURT:     Do Defendants have a similar rendition

08:44:51   19   to offer into the record?

08:44:52   20           MR. DACUS:     Yes, we do, Your Honor.        Thank you.

08:44:54   21           THE COURT:     Please proceed.

08:44:56   22           MR. MCMICHAEL:      Good morning, Your Honor.

08:44:59   23           Defendant's Exhibits are DX-27A, DX-27B, DX-29A,

08:45:08   24   DX-29B, DX-51, DX-198, DX-498, DX-514, DX-519, DX-531,

08:45:21   25   DX-532, DX-533, DX-540, DX-566, DX-570, DX-588, DX-620,
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 5 of 115 PageID #:
                                       18887                                        1185



08:45:33    1   DX-636, DX-649, DX-652, DX-666, DX-698, DX-705, DX-706,

08:45:46    2   DX-708, DX-938, DX-943, DX-945, DX-947, DX-949, DX-957,

08:46:01    3   DX-1018, DX-1030, DX-1044, DX-1053, DX-1054, DX-1076.1348,

08:46:13    4   DX-1076.1362, DX-1076.1732 to 1733, and DX-1076.1738,

08:46:31    5   DX-1197, PTX-3, PTX-4, PTX-5, PTX-33, PTX-68, PTX-140,

08:46:41    6   PTX-150, PTX-159, PTX-172, PTX-173, PTX-174, PTX-446,

08:46:53    7   PTX-598, and PTX-601.

08:46:56    8           THE COURT:     All right.     Thank you for that

08:46:59    9   rendition.

08:47:00   10           Does Plaintiff have any objection to the same?

08:47:03   11           MR. MOORE:     No, Your Honor, no objection.

08:47:05   12           THE COURT:     All right.     Counsel, are you aware of

08:47:10   13   anything we should take up before I bring in the jury and

08:47:14   14   proceed with the Defendant's case-in-chief?

08:47:16   15           MR. MOORE:     Nothing from Plaintiff, Your Honor.

08:47:19   16           MR. DACUS:     Nothing from Defendant.

08:47:21   17           THE COURT:     Let's bring in the jury,

08:47:24   18   Mr. Fitzpatrick.

08:47:29   19           COURT SECURITY OFFICER:        Yes, Your Honor.

08:47:30   20           All rise.

08:47:33   21           (Jury in.)

08:47:40   22           THE COURT:     Good morning and welcome back, ladies

08:47:49   23   and gentlemen.     Please have a seat.

08:47:50   24           We'll proceed with the Defendant's case-in-chief.

08:47:56   25           Defendant, call your next witness.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 6 of 115 PageID #:
                                       18888                                        1186



08:47:58    1              MR. DACUS:     Thank you, Your Honor.     Supercell

08:48:00    2   calls Robert Klein.       Mr. Klein is Supercell's survey

08:48:04    3   expert, and we call him by video trial deposition,

08:48:07    4   Your Honor.

08:48:07    5              THE COURT:     Proceed with the witness by

08:48:08    6   deposition.

08:48:09    7              MR. DACUS:     Thank you.

08:48:10    8              (Videoclip played.)

08:48:10    9              QUESTION:     Good afternoon, Mr. Klein.      Would you

08:48:23   10   please state your name for the jury.

08:48:25   11              ANSWER:     Yes, Robert Klein, K-l-e-i-n.

08:48:30   12              QUESTION:     Mr. Klein, were you retained by

08:48:32   13   Supercell in this case.

08:48:33   14              ANSWER:     Yes, I was.

08:48:34   15              QUESTION:     What were you retained to do.

08:48:36   16              ANSWER:     I was retained to do two things.       First,

08:48:38   17   to review Dr. Neal's survey and report and determine

08:48:43   18   whether it could be used as a basis for calculating

08:48:47   19   damages.

08:48:47   20              And, secondly, to conduct surveys of my own.           I

08:48:51   21   conducted three surveys, directed at the specific features

08:48:56   22   that are accused in the three separate games.

08:48:58   23              QUESTION:     Thank you, Mr. Klein.

08:49:01   24              I'd like to start discussing your educational

08:49:03   25   background.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 7 of 115 PageID #:
                                       18889                                        1187



08:49:04    1           Could you please summarize that for us?

08:49:07    2           ANSWER:     Sure.   I have an undergraduate degree,

08:49:11    3   Bachelor of Science degree from MIT in mechanical

08:49:16    4   engineering in 1966 and a Master of Science degree in

08:49:20    5   management from the MIT Sloan School of Management in 1968.

08:49:24    6           QUESTION:     And, Mr. Klein, I'd like to next turn

08:49:32    7   to your professional history.       Could you please summarize

08:49:34    8   that for us.

08:49:35    9           ANSWER:     Sure.   After graduating from MIT, I spent

08:49:37   10   two years as a commissioned officer in the U.S. Public

08:49:42   11   Health Service, stationed at the National Institutes of

08:49:45   12   Health in Bethesda, Maryland, in the division of computer

08:49:52   13   research and technology.

08:49:53   14           In 1970, I returned to Boston to join two of my

08:49:57   15   former professors and started Management Decision Systems,

08:50:02   16   a market research, marketing consulting company.            Over the

08:50:07   17   15 -- next 15 years, Management Decision Systems grew to

08:50:13   18   about 250 employees with offices throughout the U.S., as

08:50:16   19   well as in Europe and Asia.

08:50:19   20           In 1985, Management Decision Systems was acquired

08:50:23   21   by Information Resources, which was then the fourth largest

08:50:28   22   market research company in the world.         I became executive

08:50:32   23   vice president of Information Resources.

08:50:34   24           I left then in 1989 to start Applied Marketing

08:50:39   25   Science, working with another MIT professor.           And so for
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 8 of 115 PageID #:
                                       18890                                        1188



08:50:47    1   the last 31, now, years, we've been applying market

08:50:52    2   research techniques to issues of understanding customer

08:50:56    3   wants and needs, as well as supporting litigation.

08:51:02    4            QUESTION:     Have you conducted consumer surveys.

08:51:05    5            ANSWER:     Yes, I have.    I've conducted over a

08:51:08    6   thousand consumer surveys, primarily for commercial

08:51:12    7   clients, not for litigation.

08:51:13    8            QUESTION:     Have you ever conducted a survey for

08:51:15    9   litigation.

08:51:15   10            ANSWER:     Yes, I've conducted approximately 200

08:51:19   11   surveys for use in litigation.

08:51:24   12            QUESTION:     When did you conduct your first

08:51:26   13   consumer survey.

08:51:27   14            ANSWER:     The first survey I conducted was in 1971

08:51:31   15   where we were predicting how successful new products would

08:51:37   16   be before they came onto the market.         And it was a process

08:51:40   17   that involved interviewing people in shopping malls and --

08:51:43   18   and then telephone interviews, following them up.

08:51:48   19            QUESTION:     Have you ever been invited to speak as

08:51:52   20   a guest lecturer.

08:51:54   21            ANSWER:     Yes.   I've spoken a number of times to

08:51:56   22   classes at MIT, Boston University, and University of Iowa.

08:52:03   23   These were all on the nature of how to understand customer

08:52:06   24   wants and needs, how to interview customers, consumers, and

08:52:13   25   so on.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 9 of 115 PageID #:
                                       18891                                        1189



08:52:13    1           QUESTION:     Since you have been conducting surveys

08:52:20    2   since 1971, do you have any experience with surveys for

08:52:24    3   video games.

08:52:24    4           ANSWER:     Yes, I do.    In -- in the early '80s, we

08:52:29    5   were actually -- I was actually working with Atari in

08:52:34    6   predicting how successful their new games were going to be.

08:52:38    7   And we actually developed the procedure that Atari used to

08:52:45    8   predict the sales of a new video game by bringing teenage

08:52:49    9   boys in to play the games and then interview them after use

08:52:53   10   of -- after they'd had a chance to play the game to see

08:52:56   11   what their attitude and interest was.

08:52:58   12           QUESTION:     Turning here a little bit, Mr. Klein,

08:53:07   13   do you have any involvement in professional organizations.

08:53:09   14           ANSWER:     Yes, I do.    I'm a member of the American

08:53:13   15   Association for Public Opinion Research; member of the

08:53:16   16   Product Development Management Association; I'm a member of

08:53:20   17   INFORMS, which is the Institute for Operations Research and

08:53:24   18   the Management Science.

08:53:25   19           And I represented my company, AMS, on the Council

08:53:29   20   of American Survey Research Organizations and to the

08:53:34   21   International Trademark Association.         And as part of my

08:53:36   22   work with the International Trademark Association, I've

08:53:41   23   been on their Proof of Confusion subcommittee for four

08:53:45   24   years, and I was a member of their Opposition &

08:53:48   25   Cancellation Standards & Procedures subcommittee for two
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 10 of 115 PageID #:
                                       18892                                       1190



08:53:52    1   years.

08:53:56    2              ATTORNEY:     At this time, I'd like to offer

08:53:58    3   Mr. Klein as an expert in market research and consumer

08:54:02    4   surveys.

08:54:02    5              Any objection, counsel?

08:54:06    6              ATTORNEY:     No objection.

08:54:10    7              QUESTION:     Mr. Klein, you mentioned that you were

08:54:12    8   retained to do some surveys.       How many surveys did you

08:54:16    9   conduct.

08:54:16   10              ANSWER:     I conducted three separate surveys.

08:54:21   11              QUESTION:     And approximately how many individuals

08:54:25   12   completed those surveys.

08:54:26   13              ANSWER:     Each of the surveys had between 200, 300,

08:54:31   14   and 600 respondents.

08:54:33   15              QUESTION:     And what was the first survey you

08:54:38   16   conducted.

08:54:39   17              ANSWER:     The first survey was -- was focused on

08:54:42   18   Brawl Stars.    And -- and specifically focused on the issue

08:54:47   19   of the beam style for the weapon.

08:54:52   20              And what we did was interviewed two different

08:54:57   21   groups of people, current players of Brawl Stars, as well

08:55:05   22   as people who had never played Brawl Stars before.            And we

08:55:08   23   showed them the existing beam style of weapon and then

08:55:17   24   showed them an alternative beam style and asked their

08:55:22   25   interest in playing Brawl Stars, depending on the -- how
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 11 of 115 PageID #:
                                       18893                                       1191



08:55:28    1   the weapon's beam style were to change.

08:55:31    2             And so what you see on the screen are the actual

08:55:35    3   questions that were asked.

08:55:37    4             The first question, top one, is the one that was

08:55:41    5   directed to people who had never played Brawl Stars before.

08:55:45    6   So we introduced them to Brawl Stars, and then showed them

08:55:50    7   the -- the particular style of the -- of the beam -- weapon

08:55:55    8   beam.

08:55:56    9             The second question is the one that was directed

08:55:59   10   at current players where we ask if the style of the

08:56:05   11   weapon's beam were to change, how would this impact your

08:56:08   12   interest in playing Brawl Stars?

08:56:11   13             QUESTION:     Why did you include prospective players

08:56:15   14   in this survey.

08:56:15   15             ANSWER:     The weapon's beam style is something that

08:56:23   16   would be apparent both to current players -- certainly

08:56:27   17   apparent to current players, but would also be seen by

08:56:31   18   potential players when they look at the Brawl Stars app and

08:56:34   19   information in -- on -- in the App Store.

08:56:36   20             And so we wanted to see whether there was going to

08:56:39   21   be any impact on prospective players due to this change,

08:56:44   22   which they would know about before actually starting to

08:56:50   23   play the game.

08:56:52   24             QUESTION:     Well, let's turn to the results of the

08:56:55   25   survey.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 12 of 115 PageID #:
                                       18894                                       1192



08:56:55    1           What did the results show?

08:56:57    2           ANSWER:     The results show that there would

08:57:01    3   certainly not be a negative impact on consumer interest if

08:57:06    4   the weapon's beam style would change.

08:57:09    5           This is the -- these are the results for the

08:57:12    6   current players and shows that seven -- only 7.6 percent

08:57:18    7   indicated that if the weapon's beam style were to change,

08:57:22    8   it would diminish their interest.        23.3 [sic] percent said

08:57:26    9   it would have no impact at all on their interest, and

08:57:31   10   69.5 percent indicated that it would increase their

08:57:34   11   interest.

08:57:43   12           QUESTION:     All right.     Mr. Klein, I'd like to move

08:57:45   13   on to the second survey.      What was that survey.

08:57:47   14           ANSWER:     The second survey was -- was for Clash

08:57:51   15   Royale, and here we were focusing specifically on the card

08:57:55   16   donation feature.    And so here we interviewed only current

08:58:02   17   players of Clash Royale, or past players, but people who

08:58:08   18   would have had an opportunity to experience and understand

08:58:13   19   what the card donation process was like.

08:58:16   20           And so we described the current process, which --

08:58:24   21   in which if you receive a card via donation from another

08:58:29   22   clan member, you can -- and if that card fills your upgrade

08:58:32   23   meter, then you can upgrade that card immediately.

08:58:36   24           And we described an alternative in which you could

08:58:39   25   still receive donated cards from a clan member, but it
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 13 of 115 PageID #:
                                       18895                                       1193



08:58:46    1   couldn't be the card that filled your upgrade meter.            You'd

08:58:49    2   still be able to keep that card, but the card that fills

08:58:52    3   your upgrade meter and triggers the ability to upgrade that

08:58:57    4   card would have to be obtained from some other way, either

08:59:02    5   by winning it or finding it in a chest or something like

08:59:04    6   that.

08:59:04    7           QUESTION:     Why did you not include prospective

08:59:11    8   players in this survey.

08:59:12    9           ANSWER:     Prospective players wouldn't have the

08:59:19   10   basis for understanding the card donation process or the

08:59:24   11   way in which cards are upgraded.        And so it wouldn't be

08:59:30   12   appropriate to include them in -- in a survey asking them

08:59:34   13   about how if something was to change that they had really

08:59:39   14   had no experience with.

08:59:40   15           QUESTION:     Thank you.

08:59:41   16           And turning to the results of your survey, what

08:59:45   17   impact would -- would modifying the feature have on the

08:59:52   18   interest of users' game play that play the game?

08:59:55   19           ANSWER:     As -- as -- as in the case of Brawl

09:00:02   20   Stars, 25 percent indicated that their interest would be

09:00:05   21   diminished if they were no longer able to upgrade a card

09:00:09   22   that filled their upgrade meter if it was received through

09:00:13   23   a donation.

09:00:13   24           18.6 percent included it would have -- indicated

09:00:19   25   it would have no impact on their interest.          And 56.4 said
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 14 of 115 PageID #:
                                       18896                                       1194



09:00:24    1   this change would increase their interest.          So, certainly,

09:00:28    2   no net negative impact on consumer interest in playing

09:00:29    3   Clash Royale.

09:00:32    4             QUESTION:     What is your understanding as to why

09:00:40    5   the change may increase interest.

09:00:46    6             ANSWER:     It -- it tends to level the playing

09:00:51    7   field.    It's -- you know, if you're a member of a generous

09:00:58    8   plan that donates a lot, then you -- you have an

09:01:01    9   opportunity to get more cards.       This levels the playing

09:01:05   10   field.    It's similar to the way in which Supercell makes

09:01:11   11   balancing adjustments over time to, as I say, level --

09:01:19   12   level the playing field and -- and have people working at

09:01:26   13   basically the same level.

09:01:27   14             QUESTION:     Thank you.

09:01:28   15             Let's turn to your third survey.        And what was

09:01:30   16   that a survey of?

09:01:32   17             ANSWER:     So this survey was for Clash of Clans and

09:01:35   18   was specifically targeting the issue of the layout button

09:01:40   19   or copy layout button.

09:01:47   20             And the -- in this case, we actually asked people

09:01:49   21   about 10 -- asked respondents about 10 different features

09:01:54   22   of the game, one of which was the copy layout button, which

09:01:59   23   is the ability to copy a village layout from another clan

09:02:04   24   member.

09:02:04   25             And -- and we asked for each of the 10 items, if
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 15 of 115 PageID #:
                                       18897                                       1195



09:02:09    1   they were aware of that item, if they had ever used that

09:02:13    2   item, and -- and in this -- and here's the ultimate

09:02:19    3   QUESTION:    If that item or feature became unavailable, how

09:02:22    4   would that impact your interest in playing Clash of Clans?

09:02:31    5           QUESTION:     And for -- what was your qualified

09:02:36    6   group of respondents for this survey.

09:02:40    7           ANSWER:     And, again, here, we were talking with

09:02:43    8   current and -- and past players of the game.          These are --

09:02:53    9   the features that we were describing to people were ones

09:02:56   10   that would only be apparent to someone who was actually

09:03:01   11   playing the game, would not be apparent to someone who had

09:03:06   12   -- had never played the game.

09:03:08   13           QUESTION:     Thank you.

09:03:09   14           Let's turn to the results.         What were -- what did

09:03:13   15   the results show with respect to the copy layout?

09:03:16   16           ANSWER:     With respect to the copy layout button,

09:03:21   17   no one said it would significantly -- its absence would

09:03:25   18   significantly decrease their interest in playing the game.

09:03:29   19           1.6 percent said it would moderately decrease

09:03:35   20   their interest, 4.2 percent said it would slightly decrease

09:03:41   21   their interest, 9 percent said it would have no impact on

09:03:45   22   their interest, 3.2 said it would slightly increase their

09:03:49   23   interest, 4.8 moderately increase their interest, and 2.9

09:03:57   24   significantly increase their interest.

09:03:58   25           So here we've got something that is, again, not a
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 16 of 115 PageID #:
                                       18898                                       1196



09:04:03    1   net negative impact, and very small numbers in terms of the

09:04:07    2   effect of decreasing their interest.

09:04:08    3           QUESTION:     You testified earlier that you reviewed

09:04:16    4   a number -- or surveyed a number of other features.            Did

09:04:19    5   some of those other features exhibit a more significant

09:04:25    6   decrease in interest than copy layout.

09:04:27    7           ANSWER:     Yes.   About half of them were considered

09:04:36    8   by players to be a more significant change.          For example,

09:04:39    9   the ability to change your user name, here 1.6 percent of

09:04:43   10   the respondents said it would significantly decrease their

09:04:46   11   interest.

09:04:47   12           And you can look across the -- the -- the page and

09:04:53   13   see that there's, you know, a greater -- more people say it

09:05:00   14   would decrease their interest than -- than for the ability

09:05:05   15   to use the copy layout button.

09:05:08   16           QUESTION:     Let's talk about another feature.

09:05:10   17           How about the ability to participate in clan

09:05:13   18   claims to earn rewards?

09:05:16   19           ANSWER:     So here's a -- a feature that would have

09:05:23   20   a net negative effect on customer consumer interest if --

09:05:31   21   if it were removed.

09:05:32   22           You see 5.8 percent said it would significantly

09:05:36   23   decrease their interest, 7 percent say it would

09:05:39   24   significantly -- it would moderately decrease their

09:05:41   25   interest, 11.8 percent slightly decrease their interest,
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 17 of 115 PageID #:
                                       18899                                       1197



09:05:45    1   numbers that are much greater than for the copy layout

09:05:47    2   button.

09:05:48    3              QUESTION:     Let's talk about another feature, the

09:05:52    4   ability to toggle between clan castle mode and between

09:05:57    5   guard and sleep.

09:05:59    6              ANSWER:     So, here, you can see that -- that even

09:06:01    7   for what is a relatively obscure feature, the ability to

09:06:09    8   use the copy layout button is -- gives smaller numbers on

09:06:13    9   the negative side than -- than this -- this particular

09:06:17   10   feature.

09:06:17   11              QUESTION:     And let's just do one more, the ability

09:06:24   12   to share replays with other clan members.          What did the

09:06:28   13   results show with that feature.

09:06:30   14              ANSWER:     And here again, if you -- if that were

09:06:33   15   not available as a feature in the game, more people would

09:06:37   16   react negatively than they would to the rule of the copy

09:06:43   17   layout button.

09:06:44   18              QUESTION:     And I -- just to be clear, how many

09:06:50   19   other features were included in this survey.

09:06:52   20              ANSWER:     There were five other features included

09:06:55   21   in the survey.

09:06:57   22              QUESTION:     Could you just briefly summarize the --

09:07:02   23   the general nature of those results.

09:07:04   24              ANSWER:     They were in a similar range to this sort

09:07:08   25   of showing that for all of these features, they are
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 18 of 115 PageID #:
                                       18900                                       1198



09:07:14    1   considered relatively minor and would not have a major

09:07:17    2   impact on interests in the game, with the exception of the

09:07:26    3   ability to participate in the clan wars -- clan games.

09:07:29    4           ATTORNEY:     Mr. Smith, you can take down this

09:07:31    5   demonstrative.    Thank you.

09:07:33    6           QUESTION:     Did you conduct a survey with respect

09:07:38    7   to the Elixir functionality in one of Supercell's games.

09:07:42    8           ANSWER:     No, I did not.

09:07:43    9           QUESTION:     Why not.

09:07:45   10           ANSWER:     Well, the specific feature of the Elixir

09:07:56   11   calculation and -- and the way in which the units of Elixir

09:08:03   12   are added and subtracted, I was informed, could be adjusted

09:08:08   13   so that it would not be an infringing alternative and that

09:08:16   14   that change would be imperceptible to the user.

09:08:20   15           And so if you have something that is imperceptible

09:08:24   16   to the user, it's simply inappropriate to even try and ask

09:08:28   17   them what they -- what they would think about such an

09:08:37   18   imperceptible change.

09:08:38   19           QUESTION:     I may have misheard you.        I think you

09:08:41   20   said it would not be an infringing alternative.           Is that

09:08:46   21   what you said?    Or explain what you meant by that.

09:08:49   22           ANSWER:     Well, that by -- by a simple resequencing

09:08:52   23   of the activities of the way in which the Elixir meter is

09:08:59   24   incremented and decremented when cards are played or added,

09:09:03   25   would -- that resequencing would result in a
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 19 of 115 PageID #:
                                       18901                                       1199



09:09:11    1   non-infringement or would not be considered infringing.

09:09:22    2              And so since that would be a change that would not

09:09:25    3   be perceived perceptible to a player, it wouldn't be

09:09:29    4   appropriate to use it for a survey.

09:09:31    5              QUESTION:     Thank you.

09:09:31    6              Did you form any opinions regarding Dr. Neal's

09:09:35    7   survey?

09:09:35    8              ANSWER:     Yes, I did.

09:09:36    9              QUESTION:     Could you briefly summarize your

09:09:42   10   opinion.

09:09:43   11              ANSWER:     I believe that it's my opinion that

09:09:45   12   Dr. Neal's survey is fundamentally and fatally flawed for a

09:09:53   13   number of reasons, and certainly could not serve as a basis

09:09:57   14   for any calculations related to damages in this -- in this

09:10:03   15   matter.

09:10:04   16              In particular, the description that Dr. Neal used

09:10:10   17   of the specific features is overly broad and covers much

09:10:15   18   more than the specific element that is at issue in the --

09:10:20   19   in the patent.

09:10:22   20              For example, in the Clash Royale survey, Dr. Neal

09:10:33   21   described the feature as receive a donated card and upgrade

09:10:37   22   that card.

09:10:40   23              And so the -- that includes not just receive a

09:10:49   24   card and immediately be able to upgrade a card, but it

09:10:52   25   includes receiving a card at some point and then maybe
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 20 of 115 PageID #:
                                       18902                                       1200



09:10:55    1   days, weeks, months later getting the card that fills your

09:11:00    2   upgrade meter and -- and -- and using it at that point.

09:11:03    3           And so this overly broad description of how card

09:11:11    4   donations work means that you're including a lot more than

09:11:18    5   just the specific ability to immediately be able to upgrade

09:11:23    6   your card if it fills the -- fills your upgrade meter.

09:11:28    7           QUESTION:     Thank you.

09:11:29    8           ATTORNEY:     I'll pass the witness at this time.

09:11:32    9           QUESTION:     Good afternoon, Mr. Klein.        It is nice

09:11:36   10   to see you again.     My name is Taylor Ludlam.

09:11:41   11           ANSWER:     Hi.

09:11:42   12           QUESTION:     I attended your deposition back on May

09:11:45   13   29th.

09:11:45   14           Mr. Klein, Supercell has not implemented the

09:11:48   15   alternative beam style that you surveyed in the Brawl Stars

09:11:51   16   game, correct?

09:11:52   17           ANSWER:     I -- I'm not sure how I can -- how I

09:12:00   18   answer that.     I haven't -- I don't think I played Brawl

09:12:03   19   Stars recently, so I don't -- I'm not in a position to say

09:12:07   20   whether they've implemented it or not.

09:12:10   21           QUESTION:     Okay.   You don't know whether they've

09:12:11   22   implemented the alternative beam style that you surveyed.

09:12:15   23           ANSWER:     That's correct.

09:12:16   24           QUESTION:     Okay.   Supercell has also not

09:12:18   25   implemented the alternative card donation feature that you
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 21 of 115 PageID #:
                                       18903                                       1201



09:12:21    1   surveyed in Clash Royale; is that correct.

09:12:24    2              ANSWER:     Again, I -- I really don't have any --

09:12:29    3   any direct knowledge as to whether Supercell has

09:12:34    4   implemented that or not.

09:12:35    5              QUESTION:     Mr. Klein, you recall you had a

09:12:40    6   deposition back on May 29th, correct?

09:12:42    7              ANSWER:     Yes.

09:12:42    8              QUESTION:     Okay.

09:12:46    9              ATTORNEY:     Ms. Moore, could you please bring up

09:12:49   10   Mr. Klein's deposition, Page 75?

09:12:59   11              QUESTION:     Mr. Klein, if you recall in your

09:13:01   12   deposition, you were asked:       And are you aware of Supercell

09:13:04   13   ever implementing the alleged non-infringing alternative

09:13:06   14   that you suggest for Clash Royale?

09:13:10   15              ATTORNEY:     Ms. Moore, if you could scroll down,

09:13:16   16   please.

09:13:16   17              QUESTION:     And you answered:   No, I'm not aware of

09:13:19   18   that.

09:13:20   19              Do you recall that testimony?

09:13:21   20              ANSWER:     Yeah -- yes.   Isn't that what I just

09:13:28   21   said?

09:13:28   22              QUESTION:     So you're not aware that Supercell has

09:13:31   23   implemented the change that you surveyed for Clash Royale,

09:13:33   24   correct?

09:13:33   25              ANSWER:     Double negatives are -- are getting me
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 22 of 115 PageID #:
                                       18904                                       1202



09:13:38    1   here.

09:13:39    2           I -- I -- I have no knowledge as to whether

09:13:43    3   Supercell has implemented any of the alternative

09:13:51    4   non-infringing features.

09:13:53    5           QUESTION:     Okay.   And are you -- and Supercell has

09:13:57    6   not removed the copy layout feature from Clash of Clans

09:14:05    7   either, have they.

09:14:05    8           ANSWER:     That's -- that is my understanding, yes,

09:14:08    9   they have not --

09:14:08   10           QUESTION:     Okay.

09:14:09   11           ANSWER:     -- removed it.

09:14:11   12           QUESTION:     And in your Clash of Clans survey, you

09:14:17   13   confirmed that players in the U.S. use copy layout in their

09:14:22   14   gameplay, correct?

09:14:22   15           ANSWER:     That was one of the questions we asked,

09:14:25   16   yes.

09:14:25   17           QUESTION:     And you confirmed that users in the

09:14:29   18   U.S., the respondents, had used the copy layout feature in

09:14:33   19   their gameplay, correct?

09:14:34   20           ANSWER:     As I said, that's -- that was one of the

09:14:37   21   questions we asked, and -- and that was -- and the answers

09:14:42   22   were tabulated in my report.       Excuse me.

09:14:44   23           QUESTION:     Let's go to your report and take a look

09:14:52   24   at that briefly.

09:14:54   25           ATTORNEY:     Susie, could you please pull up
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 23 of 115 PageID #:
                                       18905                                       1203



09:14:58    1   Paragraph 147 of his -- of Mr. Klein's report?           Ms. Moore,

09:15:19    2   are you able to scroll to Paragraph 147?

09:15:42    3           QUESTION:     Mr. -- Mr. Klein, you asked respondents

09:15:48    4   in your survey -- there we go -- next respondents were

09:15:52    5   asked how many times they had used each feature, and that

09:15:58    6   top line there confirms that respondents in your survey

09:16:02    7   used the copy layout feature, correct?

09:16:04    8           ANSWER:     That's correct.

09:16:07    9           ATTORNEY:     No further questions.

09:16:13   10           QUESTION:     Just one quick question for you,

09:16:15   11   Mr. Klein, I believe.

09:16:17   12           Ms. Taylor just asked you that that table you saw

09:16:22   13   confirmed the respondents used the copy layout feature in

09:16:27   14   the United States.    Were you referring to some respondents

09:16:35   15   or all respondents?

09:16:36   16           ANSWER:     The table tabulated the number of

09:16:42   17   respondents who answered that they had used it.           So it

09:16:45   18   was -- I think if my memory serves my correctly, 83 of the

09:16:55   19   313 respondents that we surveyed indicated that they had

09:17:00   20   used the copy layout button.

09:17:01   21           QUESTION:     Thank you.

09:17:06   22           ATTORNEY:     No further questions.

09:17:07   23           (Videoclip ends.)

09:17:09   24           THE COURT:     Does that complete this witness by

09:17:11   25   deposition?
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 24 of 115 PageID #:
                                       18906                                       1204



09:17:11    1            MR. DACUS:     It does, Your Honor.       Thank you.

09:17:13    2            THE COURT:     Call your next witness.

09:17:14    3            MR. DACUS:     Your Honor, Supercell calls Chris

09:17:17    4   Bakewell.

09:17:17    5            THE COURT:     All right.

09:17:18    6            MR. DACUS:     May I approach and pass out binders,

09:17:21    7   Your Honor?

09:17:21    8            THE COURT:     You may.

09:17:22    9            Mr. Bakewell, if you'll come forward and be sworn.

09:17:42   10            (Witness sworn.)

09:17:43   11            THE COURT:     Please come around, have a seat on the

09:17:45   12   witness stand, sir.

09:17:46   13            THE WITNESS:     Thank you.

09:17:48   14            COURT SECURITY OFFICER:       Yes, sir.

09:17:50   15            THE COURT:     Mr. Dacus, you may proceed.

09:17:58   16            MR. DACUS:     Thank you, Your Honor.

09:17:58   17            CHRIS BAKEWELL, DEFENDANT'S WITNESS, SWORN

09:17:58   18                           DIRECT EXAMINATION

09:17:59   19   BY MR. DACUS:

09:17:59   20   Q.   Mr. Bakewell, would you introduce yourself to the jury,

09:18:02   21   please, sir?

09:18:03   22   A.   Yes, hi, good morning.     My name is Chris Bakewell.

09:18:06   23   Q.   Where do you live, Mr. Bakewell?

09:18:08   24   A.   I live in Sugar Land, Texas, outside of Houston.

09:18:12   25   Q.   And what are you here today to talk with the jury
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 25 of 115 PageID #:
                                       18907                                       1205



09:18:14    1   about, sir?

09:18:15    2   A.   Well, I'm here to talk about damages.

09:18:17    3   Q.   Can you please explain to the jury what you do for a

09:18:20    4   living?

09:18:20    5   A.   I am a managing director at a firm called Duff &

09:18:26    6   Phelps, and the work that I do focuses on the valuation of

09:18:29    7   intellectual property and technology-rich businesses.            I'm

09:18:36    8   a valuation expert, is the shortest way to say it.

09:18:38    9   Q.   And in what -- what areas do you value -- value

09:18:42   10   intellectual property in patents?

09:18:44   11   A.   So I do it in a variety of context.        Sometimes it's in

09:18:50   12   a dispute context, litigation like this.         Sometimes it's

09:18:53   13   when companies buy or sell other companies, you have to do

09:18:57   14   something called a purchase price allocation and value all

09:19:00   15   the assets of the business, including patents and

09:19:03   16   intangible assets.

09:19:06   17             Sometimes for licensing, companies will ask me for

09:19:09   18   help in trying to figure out how much to pay in like a

09:19:12   19   real-world license and sometimes strategy types of things.

09:19:16   20   So it can be for a variety of reasons.

09:19:18   21   Q.   And about how many times have you valued intellectual

09:19:21   22   property over the course of your professional career?

09:19:23   23   A.   Well, it's been a lot.     It's been hundreds, many

09:19:27   24   hundreds.

09:19:27   25   Q.   Would you please give the jury just a brief description
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 26 of 115 PageID #:
                                       18908                                       1206



09:19:30    1   of your educational background, please, sir?

09:19:32    2   A.   Sure.   So I have two degrees.      I have an undergraduate

09:19:36    3   degree, a Bachelor of Science degree from a liberal arts

09:19:42    4   college called Bradley University.        I studied finance and

09:19:45    5   also computer science.

09:19:46    6            After that, I went and programmed computers for --

09:19:53    7   it was some of the earliest cellular systems at Motorola.

09:19:56    8            Then I went to graduate school at the University

09:19:59    9   of Maryland and got an MBA.      I focused -- again, it was --

09:20:05   10   the concentration was in finance and information systems.

09:20:10   11            So those are the two degrees, an MBA in finance

09:20:13   12   information systems and a Bachelor of Science degree.

09:20:15   13   Q.   Who do you work for now, Mr. Bakewell?

09:20:17   14   A.   The firm is called Duff & Phelps.

09:20:19   15   Q.   Okay.   And what do you do there?      What are your job

09:20:22   16   responsibilities?

09:20:23   17   A.   So I have several.    I -- I have client

09:20:25   18   responsibilities, as I described a moment ago, relating to

09:20:28   19   intellectual property rights and technology-rich

09:20:32   20   businesses.

09:20:32   21            I run our Houston office.       I lead our intellectual

09:20:36   22   property practice.    And I sit on something like a

09:20:40   23   management committee in the firm.

09:20:42   24   Q.   And before you worked at Duff -- how long have you

09:20:46   25   worked at Duff & Phelps, first of all?
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 27 of 115 PageID #:
                                       18909                                       1207



09:20:49    1   A.   About 12 years.

09:20:49    2   Q.   And so give the jury some indication of what you did

09:20:52    3   before you went to work at Duff & Phelps?

09:20:55    4   A.   So I worked for another -- two other consulting firms

09:20:58    5   before that.    And then, before that, I spent eight years

09:21:02    6   working for a company that built power plants and systems

09:21:05    7   that went on ships.

09:21:07    8             The focus was the -- of the technology was to turn

09:21:10    9   the power generation on and off very quickly.           I did that

09:21:17   10   for about eight years.     I lived in Amsterdam and Houston

09:21:21   11   and on the East Coast while I did that.         And that's where I

09:21:24   12   had the opportunity to lead financial teams and negotiate

09:21:29   13   licenses, set business strategy.

09:21:32   14             And then I described how, before I went to

09:21:35   15   graduate school, I worked and did computer programming.              So

09:21:38   16   that's been -- that's kind of a synopsis of my 30 years

09:21:43   17   that I've been working or so.

09:21:45   18   Q.   In addition to your degrees, do you have any

09:21:48   19   professional certifications that are relevant to the

09:21:50   20   opinions that you're giving here today?

09:21:51   21   A.   I do.   I have two.   I have a certification called

09:21:55   22   Certified Licensing Professional.        That's the type of

09:21:58   23   licensing that we talked about -- or we'll talk about in a

09:22:04   24   moment.

09:22:05   25             We -- we've seen licenses in this case, as I've
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 28 of 115 PageID #:
                                       18910                                       1208



09:22:09    1   been sitting here through trial.        That's a designation that

09:22:11    2   is awarded by an organization called the Licensing

09:22:16    3   Executive Society.

09:22:17    4            I'm also an accredited senior appraiser.           That's

09:22:20    5   called an ASA.    That's somebody who appraises or is

09:22:25    6   certified to appraise assets.       My focus has been on

09:22:30    7   appraisal of intellectual property assets throughout my

09:22:33    8   career, as I described.

09:22:34    9   Q.   In your career, have you actually negotiated patent

09:22:38   10   licenses?

09:22:38   11   A.   I have, in -- in a variety of contexts.         When I was in

09:22:42   12   industry, as I just explained, I would be the person who

09:22:46   13   would lead the negotiations.       I would either interact with

09:22:50   14   people directly, or I would have a team of people or

09:22:53   15   policies or strategies that I would help set.

09:22:57   16            And then as a consultant, I've assisted people

09:23:00   17   like that in negotiating licenses and performed analyses

09:23:04   18   and -- and helped out in -- in that way.

09:23:06   19   Q.   Do you have specific experience in licensing and

09:23:10   20   valuing damages related to video games?

09:23:14   21   A.   I actually do.   I've -- I have a couple of examples.

09:23:20   22   One of them I'll talk about briefly.        I worked for a

09:23:24   23   company that had the intellectual property for Atari, both

09:23:30   24   patents, as well as other IP, like trademarks.           And I

09:23:36   25   helped that company negotiate licenses.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 29 of 115 PageID #:
                                       18911                                       1209



09:23:38    1             MR. DACUS:    Your Honor, at this time, we would

09:23:40    2   offer Mr. Bakewell as an expert in intellectual property

09:23:43    3   valuation and patent damages.

09:23:45    4             THE COURT:    Is there objection?

09:23:45    5             MS. LUDLAM:    No objection, Your Honor.

09:23:47    6             THE COURT:    Without objection, the Court will

09:23:50    7   recognize this witness as an expert in those designated

09:23:52    8   fields.

09:23:53    9             MR. DACUS:    Thank you.

09:23:53   10             THE COURT:    Please continue.

09:23:54   11             MR. DACUS:    Thank you, Your Honor.

09:23:56   12   Q.   (By Mr. Dacus)     Mr. Bakewell, can you tell the jury

09:23:58   13   what it is specifically you were asked to do in this case?

09:24:00   14   A.   So I was asked to do two things.       You all heard

09:24:04   15   Dr. Becker testify.      I was asked to review his work, and I

09:24:09   16   was asked to form my own independent opinion should you all

09:24:12   17   get to the question of what a reasonable royalty might be.

09:24:16   18   Q.   And -- and give the jury, if you would, please, sir,

09:24:19   19   some indication of what type of information you reviewed in

09:24:23   20   reaching your opinions in this case.

09:24:24   21   A.   Well, I think being one of the last witnesses, it's an

09:24:31   22   advantage to be able to describe that because you've seen

09:24:33   23   many of those types of things.

09:24:35   24             I -- I reviewed expert reports.        Dr. Becker wrote

09:24:39   25   an expert report.      Mr. Klein wrote an expert report.        I
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 30 of 115 PageID #:
                                       18912                                       1210



09:24:43    1   interviewed Mr. Klein.     I reviewed documents that were

09:24:47    2   produced by the parties.      There were other deposition

09:24:52    3   transcripts.     There were legal pleadings and the like.          So

09:24:56    4   all the types of things that you've seen, I've -- those are

09:25:02    5   the types of materials that I've seen.

09:25:04    6            I made a point of reviewing all the materials that

09:25:08    7   Dr. Becker has, and then we've heard -- I mean, he didn't

09:25:11    8   talk about Mr. Klein.

09:25:12    9            I talked to Mr. Klein.       For example, I reviewed

09:25:15   10   Dr. Neal's survey, as well.      So that's the type of

09:25:18   11   materials I reviewed.

09:25:19   12   Q.   Did you have an opportunity to talk with and interview

09:25:22   13   Supercell's technical experts that have testified in this

09:25:25   14   case?

09:25:25   15   A.   I did.   I had the opportunity to -- to talk to them.

09:25:29   16   I've been here through most of the trial, so I've heard

09:25:33   17   them all testify, as well.      I reviewed their reports and

09:25:37   18   their deposition transcripts, too.

09:25:40   19   Q.   Mr. Bakewell, did you prepare some slides to assist the

09:25:44   20   jury with your -- your testimony today related to

09:25:48   21   reasonable royalties and damages?

09:25:50   22   A.   Yes, sir.

09:25:52   23   Q.   Can we just start, and can you explain at a high level,

09:25:55   24   before we get into the details the summary of your

09:25:57   25   opinions?
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 31 of 115 PageID #:
                                       18913                                       1211



09:25:57    1   A.   Sure.   So this slide is in two parts, and I think it's

09:26:02    2   important that it's in two parts.

09:26:05    3              The top part says if the patents-in-suit are

09:26:07    4   invalid, there's no damages.

09:26:11    5              And if the patents-in-suit are not infringed,

09:26:13    6   there's no damages.

09:26:14    7              So you don't get to the point -- if you find

09:26:17    8   either of those things, you don't have to pay attention to

09:26:19    9   my testimony or -- or Dr. Becker's testimony.           And I think

09:26:25   10   that's an important distinction.

09:26:27   11              So I -- my testimony only applies if you get to

09:26:30   12   the question of, hey, what is a reasonable royalty?            And

09:26:34   13   that's what I put at the bottom of this slide.

09:26:36   14              So it says if -- like if you get to this question,

09:26:40   15   what's a reasonable royalty like?        And that's the -- let's

09:26:44   16   call that the construct or like the paradigm that I have to

09:26:49   17   operate under.

09:26:50   18              And in -- in that regard, my opinion is

09:26:52   19   realistically, the evidence shows that a reasonable royalty

09:26:55   20   would be in the form of a lump sum.        So it'd be a one-time

09:27:01   21   payment.     It wouldn't be a percentage-based running

09:27:05   22   royalty.     And we'll talk about that.     There's no evidence

09:27:07   23   to support that.

09:27:08   24              And that the value of these patents, when you look

09:27:10   25   at them and value them, it's -- they're not significant.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 32 of 115 PageID #:
                                       18914                                       1212



09:27:14    1   Or "de minimus" is the word we use in our field.           That

09:27:19    2   means not significant or -- but we'll talk about that, too.

09:27:23    3   Q.   Tell us, if you would, sir, just at a high level,

09:27:28    4   what -- what issues you had with -- with Dr. Becker's

09:27:31    5   opinions and -- and with GREE's damages theories in this

09:27:35    6   case before we dig into the details?

09:27:37    7   A.   Sure.   So we'll, I think, come back to this slide a

09:27:41    8   couple of times.     This is a little bit of a roadmap of what

09:27:44    9   my opinions are.

09:27:45   10              First of all, is that there hasn't been

09:27:48   11   significant value shown.      Dr. Becker didn't show that there

09:27:52   12   was significant value, for a couple of reasons.           He didn't

09:27:55   13   focus on the patents-in-suit, and he disregarded some data,

09:27:59   14   like Mr. Klein's survey would be an example.

09:28:04   15              And then the second X on this slide is the Japan

09:28:07   16   license, which we heard about.       And that's a license that

09:28:11   17   has 1,079 patents, and it provided a broad operating

09:28:18   18   freedom.     And we'll come back to this and describe what --

09:28:22   19   what that means.

09:28:22   20   Q.   Now, Dr. Becker told the jury about this hypothetical

09:28:26   21   negotiation, which is basically how you, as experts, and

09:28:30   22   the jury are to -- to view this valuation?

09:28:33   23              Did you use that same type of scenario or

09:28:36   24   construct?

09:28:36   25   A.   Yes, I did.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 33 of 115 PageID #:
                                       18915                                       1213



09:28:37    1   Q.   And who are the two parties at this hypothetical

09:28:41    2   negotiation over the value of these five patents?

09:28:43    3   A.   It's GREE and Supercell.

09:28:44    4   Q.   Let's -- let's talk about this first bullet point that

09:28:54    5   says:    No significant value shown.      Did not focus on the

09:28:57    6   patents-in-suit.

09:28:58    7              Explain to the jury why -- why you say that and

09:29:01    8   why you have that criticism.

09:29:03    9   A.   Sure.   So we just saw that -- saw that video of

09:29:07   10   Mr. Klein.    And when he testified, he talked about

09:29:13   11   alternatives and measuring the val -- or doing his survey

09:29:16   12   relative to alternatives or non-infringing alternatives.

09:29:23   13              And that's important because we're talking about

09:29:26   14   patents here that have specific claims.         I mean, we've

09:29:29   15   heard the technical experts go through and talk about

09:29:31   16   claims, and they have checkmarks on charts.

09:29:34   17              And they're like, this is what the patent covers.

09:29:37   18   And you need to be very specific when you're valuing

09:29:40   19   patents to figure out what the patents cover and what they

09:29:42   20   don't.

09:29:43   21              And the way that you do that, a tool is

09:29:47   22   non-infringing alternatives.

09:29:50   23              And Dr. Neal, when he spoke, he talked about

09:29:54   24   removing the entire feature, right, not what you could do

09:29:57   25   instead.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 34 of 115 PageID #:
                                       18916                                       1214



09:29:58    1            Mr. Klein, his discussion was different.           He -- he

09:30:03    2   discussed how when he conducted his survey, he looked at

09:30:06    3   one way of doing things versus another way of doing things.

09:30:10    4            Like, a beam style versus another beam style that

09:30:14    5   he and I understand from the technical experts is not

09:30:20    6   infringing.     That's the way that -- if you want to value a

09:30:22    7   patent right and get specific to the patent right, that's

09:30:25    8   the right way of doing it.

09:30:26    9            So that's an issue with Dr. Neal's survey.           He

09:30:29   10   didn't consider non-infringing alternatives.          Instead, he

09:30:31   11   studied removing two features.

09:30:35   12            I'll let you ask another question.         I'm going on

09:30:38   13   for a while now.

09:30:39   14            MR. DACUS:    Your Honor, may I --

09:30:41   15            THE COURT:    That'd be a good idea.

09:30:43   16            MR. DACUS:    Thank you, Your Honor.

09:30:43   17            May I approach the flip chart?

09:30:45   18            THE COURT:    You may.

09:30:47   19   Q.   (By Mr. Dacus)   So what do you mean, Mr. Bakewell, when

09:30:49   20   you say that Dr. Neal only studied removing two features?

09:30:53   21   A.   So we talked about the removing part.        He only surveyed

09:30:57   22   two features.     He didn't survey all four.       And Dr. Klein --

09:31:05   23   or Mr. Klein's had surveyed three, and he discussed why he

09:31:08   24   couldn't survey the fourth.       So he actually considered

09:31:12   25   surveying four features.      Dr. Neal only talked about two
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 35 of 115 PageID #:
                                       18917                                       1215



09:31:16    1   features, as we've heard.

09:31:17    2   Q.   Do you think it's economically appropriate for purposes

09:31:20    3   of valuing these patents to utilize surveys for -- for one

09:31:29    4   feature and apply it to three others?

09:31:30    5   A.   No.   I think it's best if you can survey those features

09:31:38    6   directly and ask questions about those.         Or if you have

09:31:41    7   enough evidence, as Mr. Klein did, to reach a conclusion

09:31:44    8   regarding a particular feature, you can do that.

09:31:47    9              It's -- it's -- if you're going to try to value

09:31:51   10   particular -- particular patent rights or an asset, try to

09:31:54   11   value that specific asset if you can.         So it's better

09:31:59   12   practice to value the specific assets.

09:32:02   13   Q.   Did you look at the specific features as they relate to

09:32:05   14   each of the three games, in your analysis, Mr. Bakewell?

09:32:08   15   A.   I did.

09:32:10   16   Q.   Let -- let's start with Clash Royale?

09:32:13   17              Can you explain to the jury what you're attempting

09:32:18   18   to convey in this slide and what you looked at with respect

09:32:22   19   to whether or not these patents add value to the Clash

09:32:26   20   Royale game?

09:32:26   21   A.   So if we think about the broader context of what we're

09:32:31   22   doing here in this patent case, we're talking about three

09:32:35   23   patents here that relate specifically to Clash Royale, and

09:32:41   24   I have the patents on the left of the screen.

09:32:44   25              And on the right, just a few things from Clash
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 36 of 115 PageID #:
                                       18918                                       1216



09:32:49    1   Royale that we've heard testimony about throughout the past

09:32:52    2   few days that make the game successful.

09:32:55    3              It's important for context to keep this type of

09:32:58    4   stuff in mind.    The story line, the characters, all of the

09:33:04    5   features, the changes, I mean, that's what creates value.

09:33:09    6   That's what -- what we refer to as driving demand for the

09:33:14    7   product.

09:33:14    8              And when you -- when you have a situation like

09:33:16    9   that where the patented features, the patents relate only

09:33:20   10   to specific aspects, trying to figure out a rate and apply

09:33:24   11   it to all the revenues from the game, that's a problem.

09:33:27   12   That creates the possibility for error.

09:33:31   13              And keeping this context in mind I think is -- is

09:33:35   14   very important.

09:33:36   15   Q.   Did -- did you talk to the Supercell technical experts

09:33:40   16   related to whether or not these patents contribute value?

09:33:42   17   And, if so, how much to these games?

09:33:47   18   A.   I did.   I said, hey, you guys have really dug into

09:33:50   19   these patents and these products.        So let me ask you what

09:33:53   20   you think.

09:33:53   21              And these are the two experts that we've heard

09:33:55   22   from over the last couple of days, Mr. Friedman and I think

09:34:01   23   it's Dr. Zagal, the technical experts for the patents that

09:34:07   24   relate to Clash Royale.

09:34:08   25              I asked them, I said, hey, is -- is there a way
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 37 of 115 PageID #:
                                       18919                                       1217



09:34:12    1   that these patents, from your perspective, are linked to

09:34:15    2   revenues?      Is there any way that they generate additional

09:34:19    3   revenues from a technical point of view?         And they told me

09:34:24    4   no.

09:34:24    5             In particular, Dr. Zagal said, hey, the 6 -- the

09:34:28    6   '655 patent doesn't have anything to do really with the

09:34:30    7   technology of -- of the games.       It's -- relates more to an

09:34:34    8   idea.

09:34:34    9             And there's other ideas and features that are more

09:34:38   10   important in Clash Royale, and I've listed them out.            We

09:34:40   11   just talked about them a moment ago.        They told me the same

09:34:44   12   type of thing from a technical point of view.

09:34:46   13   Q.    In rendering your opinions, did you also consider

09:34:49   14   information from the game leads at Supercell, including

09:34:54   15   their testimony here at trial, in -- in trying to determine

09:34:57   16   whether or not these features add value to the Clash Royale

09:35:01   17   game?

09:35:02   18   A.    I did.   So I interviewed Mr. Ahlgren in this case, and

09:35:06   19   we saw his testimony, as well.       This is some of that actual

09:35:14   20   testimony that we saw.

09:35:15   21             He was asked -- this is just an example of some of

09:35:18   22   the things that he and I talked about.

09:35:19   23             What -- what's the most important things to users

09:35:23   24   of Clash Royale?

09:35:24   25             And the answer there, he said:        I'd say it's the
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 38 of 115 PageID #:
                                       18920                                       1218



09:35:28    1   whole game, it's the battle, the gameplay, the players, the

09:35:36    2   progress, like the story line, that's what he said in his

09:35:39    3   first answer.

09:35:40    4             And I asked him if Supercell valued these features

09:35:45    5   on a day-to-day basis.     Was there anything in Supercell's

09:35:49    6   records where they kept track of profits or revenues

09:35:54    7   associated with these features?

09:35:55    8             And he said, no, he wouldn't put a monetary value

09:35:58    9   on it.    It's a complex game.     It's the entire game that --

09:36:03   10   with all the features assembled together, like we talked --

09:36:05   11   excuse me -- talked about that Supercell looks at.

09:36:09   12   Q.   Did you look outside of Supercell as sort of that third

09:36:13   13   party, people who don't have a dog in the fight, to see if

09:36:17   14   they had -- there was any information in the public domain

09:36:19   15   that might tell you whether or not these patented features

09:36:22   16   versus other features were important to the Clash Royale

09:36:28   17   game?

09:36:28   18   A.   I did.   I looked at articles that -- and did my own

09:36:32   19   independent research, and this is an example of one of

09:36:35   20   those articles.

09:36:36   21             It says:   7 Reasons Why You Can't Stop Playing

09:36:40   22   Clash Royale.     And I've listed those on the right-hand side

09:36:47   23   of this slide.     Updates, the clan, friends, that's what

09:36:51   24   people talked about in the -- what we call the public

09:36:54   25   domain.    And session length is another one that's
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 39 of 115 PageID #:
                                       18921                                       1219



09:36:58    1   important.

09:36:58    2   Q.   Let's pause on that one.     So session length, what did

09:37:02    3   you understand that to mean based on the article?

09:37:04    4   A.   So the article and when I spoke with people at

09:37:07    5   Supercell and the technical experts -- this is true for all

09:37:15    6   the games, but it's probably worth talking about here

09:37:19    7   briefly.

09:37:19    8              So there's trade-offs in the game, right?         They

09:37:21    9   want users to stay engaged and to play the game, obviously,

09:37:24   10   because that's how you become successful.          But they also

09:37:27   11   want it to be a length where people will set down the game

09:37:34   12   after a period of time and not get tired of playing, and

09:37:37   13   pick it up again.

09:37:38   14              So there's -- there's a trade-off in terms of the

09:37:41   15   length of time.     It's not just like more time is better,

09:37:44   16   and that's why it's described this -- this way in this

09:37:46   17   article.     It's not like you play more and it's better, play

09:37:53   18   forever.

09:37:54   19              The games are designed to have particular session

09:37:58   20   lengths so the people's interest is maintained over a

09:38:02   21   longer period of time.     So there's pros and cons.        You have

09:38:04   22   to consider both sides.      Sometimes shorter is better, and

09:38:06   23   sometimes longer is better, and it's really a combination

09:38:10   24   that they're seeking to achieve with these games.

09:38:13   25   Q.   And, finally, in looking at Clash Royale in rendering
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 40 of 115 PageID #:
                                       18922                                       1220



09:38:17    1   your opinions, did you review and rely on the information

09:38:21    2   from Mr. Klein who we just heard from?

09:38:24    3   A.   I did.   So I talked to Mr. Klein along the way, and I

09:38:28    4   read his expert report and I saw his testimony just like

09:38:33    5   you all did, so I -- I don't have to read this entire

09:38:37    6   slide.

09:38:38    7            But this is an excerpt from what he said where he

09:38:40    8   talked about the pros and cons of the features, that some

09:38:45    9   people said, hey, we're more interested, and some people

09:38:48   10   said they're less interested.

09:38:50   11            In terms of the '655 patent, which is the one that

09:38:53   12   he studied for Clash Royale, some people said that their

09:39:00   13   interest would be diminished, and some people said that

09:39:04   14   their interest would change if a non-infringing alternative

09:39:07   15   was implemented.     Remember, we talked about that a moment

09:39:10   16   ago, too.

09:39:11   17   Q.   Was the net effect -- your understanding of the net

09:39:14   18   effect that if you took this '655 patented feature out,

09:39:18   19   that the net effect was that it wouldn't change on a net

09:39:22   20   basis?   If you took all the information on a net basis, it

09:39:25   21   wouldn't change the amount of time that people played the

09:39:28   22   game?

09:39:28   23   A.   That's right.   That's what Mr. Klein said, that's what

09:39:31   24   his conclusion was, and that's what other people said, as

09:39:34   25   well; technical experts, articles, people from Supercell.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 41 of 115 PageID #:
                                       18923                                       1221



09:39:37    1   Q.   Did you also look at the Brawl Stars game in an effort

09:39:43    2   to determine whether or not the '873 patent contributed

09:39:47    3   value to the Brawl Stars game?

09:39:49    4   A.   Yes.    And this is conveying the same sort of ideas we

09:39:52    5   just spoke about with the Clash Royale, that there's --

09:39:57    6   there's a lot here in the game, and the patent relates to

09:40:03    7   only to one feature.

09:40:03    8   Q.   And in doing so, did you rely on your conversations

09:40:06    9   with people at Supercell and their testimony that they gave

09:40:09   10   here at this trial?

09:40:11   11   A.   Yes, I did.

09:40:13   12   Q.   And what -- what did you -- what was important to you

09:40:16   13   in your analysis and what do you believe is important to

09:40:19   14   the jury in that regard?

09:40:20   15   A.   Well, this is similar.     So Mr. Franzas is the lead

09:40:23   16   programmer at Supercell, and we saw his video -- I think it

09:40:28   17   was yesterday.

09:40:29   18               He was asked what the most important features are

09:40:32   19   in Brawl Stars.

09:40:33   20               He talked about progress, game modes, maps, and

09:40:39   21   that type of stuff.     That's at the top of this slide.         And

09:40:44   22   at the bottom about user engagement, he talked about how

09:40:49   23   they develop new brawlers.      And the one part that I'd like

09:40:53   24   to call out from his testimony there is he said there's

09:40:57   25   hundreds of things that are done, even thousands.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 42 of 115 PageID #:
                                       18924                                       1222



09:40:59    1   Q.   And consistent with what you did for the Clash Royale

09:41:04    2   analysis, did you also look at third-party information and

09:41:08    3   Dr. -- I mean, Mr. Klein's survey in determining whether or

09:41:11    4   not the '873 added value to the Brawl Stars game?

09:41:14    5   A.   Yes, I did.

09:41:15    6   Q.   And what did you find?

09:41:16    7   A.   So Mr. Klein spoke about this a moment ago by video.

09:41:21    8   He said that if the beam style for the weapon was to

09:41:30    9   change, that actually for most of the people would increase

09:41:36   10   interest if you put in an alternative beam style, and for

09:41:40   11   some of the people it would decrease their interest.

09:41:44   12            And so, again, he said in terms of creating value

09:41:48   13   from a survey perspective that the net effect is -- is

09:41:51   14   basically zero.

09:41:54   15   Q.   And, of course, we -- we saw that when -- even -- even

09:41:57   16   for Dr. Neal's survey, when you include all of the survey

09:42:02   17   results, the net effect, even in his own survey was zero in

09:42:07   18   some instances, correct?

09:42:09   19   A.   That's right.   When you considered the net effect, it

09:42:12   20   was zero in some instances, or it diminished the number

09:42:17   21   significantly.

09:42:17   22   Q.   Did you also look specifically at the Clash of Clans

09:42:20   23   game and whether or not this '594 patent, which is the one

09:42:23   24   I think where the net effect was zero, whether or not that

09:42:26   25   added value to the Clash of Clans game?
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 43 of 115 PageID #:
                                       18925                                       1223



09:42:28    1   A.   Yes.     So same idea here is what this slide is

09:42:33    2   communicating, that it's just one of many aspects of the

09:42:35    3   overall game.

09:42:37    4   Q.   Did you rely, as you did on the others, on your

09:42:41    5   conversations with Mr. Joas and his testimony that he gave

09:42:45    6   here in the trial of this case?

09:42:47    7   A.   Yes.

09:42:48    8   Q.   Okay.     What -- what did that tell you?      What did that

09:42:50    9   reveal?

09:42:50   10   A.   So he was asked about quality of life features like

09:42:55   11   copy layout, and he said that people don't play Clash of

09:43:00   12   Clans because of quality of life features.          That's what --

09:43:06   13   the top answer.

09:43:07   14               And the bottom, he was asked about the copy

09:43:09   15   layout, and he said that there's no connection to buying

09:43:13   16   gems.     He said, I don't think copy layout actually

09:43:15   17   contributes to gem sales at all.

09:43:17   18   Q.   And you rely -- you heard that Mr. -- Dr. Claypool

09:43:23   19   testify here, correct?

09:43:24   20   A.   Right.     He was on video yesterday.

09:43:27   21   Q.   And Dr. Claypool identified many of the features that

09:43:29   22   are included in the Clash of Clans game, correct?

09:43:31   23   A.   Correct.

09:43:32   24   Q.   Did you likewise rely on Mr. Klein's survey that he

09:43:37   25   just testified about with respect to whether or not this
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 44 of 115 PageID #:
                                       18926                                       1224



09:43:41    1   '594 copy layout feature increases the value of the Clash

09:43:46    2   of Clans game?

09:43:47    3   A.   I did.     And this is similar testimony that we saw with

09:43:50    4   the other three surveys that he did.        He said there's pros

09:43:54    5   and cons.     That's what's on the screen here.

09:43:56    6   Q.   So is it fair to say that Mr. Klein's survey, when you

09:44:00    7   consider all the information, is consistent with actually

09:44:04    8   GREE's survey that shows there's zero percent increased

09:44:10    9   time related to the copy layout feature in the Clash of

09:44:15   10   Clans game?

09:44:15   11   A.   Correct.     If you consider all the information, the pros

09:44:17   12   and the cons, the pros and the cons of non-infringing

09:44:22   13   alternatives, the pros and the cons of session length,

09:44:26   14   right, longer is not always better.        It's a trade-off.

09:44:30   15   There's no significant impact from these particular

09:44:36   16   features.

09:44:37   17   Q.   Now, we've talked a lot about Supercell evidence and

09:44:40   18   evidence that came from Supercell folks and Super --

09:44:45   19   Supercell documents.      Did you also find evidence within

09:44:47   20   GREE documents that helped you value these patents and told

09:44:51   21   you whether or not these patents added value to the games?

09:44:54   22   A.   Yes, I did.

09:44:55   23   Q.   And what did you find?

09:44:56   24   A.   Well, here's two examples.      In GREE's documents, they

09:45:03   25   talk about how it's the entirety of the game that's
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 45 of 115 PageID #:
                                       18927                                       1225



09:45:07    1   creating value from GREE's perspective.          It's not any

09:45:11    2   particular feature.

09:45:13    3               So at the top, it says:    GREE -- I highlighted the

09:45:19    4   part -- it says:     If Clash of Clans is the bar, we have a

09:45:22    5   lot of work do it.

09:45:24    6               I think it means we have a lot of work to do.

09:45:28    7   It's a very polished and well-thought-out game.

09:45:32    8               And the bottom -- this comes from DX-1217.        The

09:45:35    9   other one came from DX-1218.       It says:     My biggest concern

09:45:41   10   is that Clash of Clans is a very well-done game from a game

09:45:45   11   design perspective.

09:45:46   12   Q.   And that's GREE speaking, correct?

09:45:48   13   A.   That's GREE.

09:45:50   14   Q.   Were you also here when Mr. Sheppard, who was the

09:45:54   15   former chief executive officer of GREE, testified?

09:45:56   16   A.   Yes.

09:45:56   17   Q.   Did you hear Mr. Sheppard talk about the Supercell

09:46:00   18   games and what attributes make them successful or valuable?

09:46:04   19   A.   I did.

09:46:04   20   Q.   We have his testimony here on the screen.         Is that

09:46:11   21   consistent with what you've been telling the jury?

09:46:13   22   A.   Yes, it's consistent with all of the evidence on

09:46:17   23   balance in this case.     They said there's a lot of things

09:46:19   24   that make Clash of Clans successful.          They talk about some

09:46:25   25   of the business reasons, too.       Like, first to market,
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 46 of 115 PageID #:
                                       18928                                       1226



09:46:28    1   that's what's on his testimony on this slide.

09:46:31    2   Q.   Mr. Sheppard, as the former CEO of GREE through 2017,

09:46:37    3   did you hear him say or testify in any way that Supercell

09:46:41    4   had taken GREE's technology or used their patents?

09:46:45    5   A.   I didn't hear him say that, no.

09:46:47    6   Q.   Certainly, he had the incentive to say that as -- as

09:46:51    7   the former CEO, correct?

09:46:53    8   A.   Well, I don't know if he had the incentive, but he --

09:46:56    9   he didn't say that.

09:46:58   10   Q.   And -- and what about GREE's success or lack of success

09:47:05   11   for its games in the United States, is that a factor in

09:47:08   12   what you look at?

09:47:09   13   A.   It is.   It is.

09:47:11   14   Q.   Is it a factor that the jury should consider, and

09:47:15   15   tell us -- tell us why?

09:47:16   16   A.   So it's Georgia-Pacific Factor No. 8, and that factor

09:47:20   17   relates to the commercial success of the products that use

09:47:26   18   the patents.    So not just the products that are accused,

09:47:30   19   but all of the products that use the patents.

09:47:34   20            And as we've heard, GREE tried to use these

09:47:37   21   patents in products, and those products weren't successful.

09:47:42   22            So what that means is that it's not the patents

09:47:44   23   that are causing success, it's other things.          And we've

09:47:47   24   talked about what those other things are, the story line

09:47:51   25   and content and the types of things that Mr. Sheppard
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 47 of 115 PageID #:
                                       18929                                       1227



09:47:54    1   talked about on this slide.

09:47:56    2   Q.   We've -- we've heard some questions from GREE about

09:48:00    3   whether or not Supercell is trying to say it's excused from

09:48:03    4   patent infringement because GREE has been unsuccessful.             Is

09:48:07    5   that your understanding of Supercell's position?

09:48:10    6   A.   Of Supercell's position?

09:48:12    7   Q.   Yeah.

09:48:13    8   A.   No, I don't understand that to be Supercell's position.

09:48:15    9   Q.   But the success or lack of success of GREE's games and

09:48:20   10   their failure to use patented technology in their games,

09:48:24   11   does that speak to whether or not there is value in these

09:48:27   12   patents?

09:48:28   13   A.   It does.   That relates to a lack of value in these

09:48:31   14   patents.     The fact that GREE wasn't successful, despite

09:48:35   15   trying to, what we say, commercialize products using these

09:48:39   16   patents, that shows that the patents are not valuable.

09:48:45   17   Q.   Let's talk about whether or not you looked at licenses

09:48:47   18   in this case, Mr. Bakewell.

09:48:50   19              And tell the jury what you did in that regard.

09:48:53   20   A.   So I did look at licenses.      There's licenses that were

09:48:57   21   produced by the parties.

09:48:59   22              Here they are on a slide.     And as this shows on

09:49:03   23   the right-hand side, they're all lump sums.

09:49:06   24   Q.   Is that a question that you understand the jury may be

09:49:08   25   asked ultimately as to whether or not a running royalty or
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 48 of 115 PageID #:
                                       18930                                       1228



09:49:12    1   a lump sum is the appropriate form?

09:49:14    2   A.   I understand that might be possible.

09:49:15    3   Q.   And what is your opinion in that regard?

09:49:17    4   A.   Well, the evidence shows that the type of -- of a

09:49:22    5   royalty -- we call this the form of the royalty -- would be

09:49:25    6   a lump sum.

09:49:26    7            So the licenses are actually lump sums, and then

09:49:29    8   when you have a case like this where the features are a

09:49:35    9   minor part, especially in the way we talk about, royalty in

09:49:40   10   the form of a lump sum makes sense.

09:49:42   11   Q.   Did you also in this case, sir, review this Japanese

09:49:45   12   license between GREE and Supercell?

09:49:48   13   A.   I did.

09:49:48   14   Q.   And what was there factually of note that you think the

09:49:53   15   jury should take note of related to that license?

09:49:56   16   A.   Well, that was also a lump-sum agreement.         It was for

09:50:02   17   1,079 patents.      And the total payment was four-and-a-half

09:50:08   18   million dollars.      And we've heard -- we heard about that

09:50:11   19   license over the last couple of days.

09:50:13   20   Q.   And do you agree with Dr. Becker that a license to the

09:50:15   21   patented technology is, in fact, what y'all call

09:50:18   22   Georgia-Pacific Factor No. 1?       It's the first factor you

09:50:21   23   should look at.      Do you agree with him in that regard?

09:50:24   24   A.   That's true.

09:50:25   25   Q.   Now, before we wrap up here, to remind the jury what
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 49 of 115 PageID #:
                                       18931                                       1229



09:50:29    1   you're doing -- what they're trying to do is put themselves

09:50:33    2   at this hypothetical negotiation between GREE and

09:50:36    3   Supercell, correct?

09:50:36    4   A.   That's correct.

09:50:37    5   Q.   And so we know that GREE is at that hypothetical

09:50:42    6   negotiation table, correct?

09:50:43    7   A.   Right.

09:50:43    8   Q.   We also know that GREE was at this table to negotiate a

09:50:46    9   license for the Japanese patents, correct?

09:50:49   10   A.   That's correct.

09:50:50   11   Q.   And we know exactly what GREE agreed to with respect to

09:50:56   12   a thousand patents and unlimited use of those patents; is

09:50:56   13   that fair?

09:51:01   14   A.   We do.    It's four-and-a-half million dollars.

09:51:03   15   Q.   And I don't think we need to go through these in

09:51:07   16   detail.    But you've -- you've talked about these

09:51:08   17   Georgia-Pacific factors as we've gone through today,

09:51:12   18   correct, Mr. Bakewell?

09:51:13   19   A.   That's right.     We've talked about the -- those factors.

09:51:15   20   I think the jury may see those in the -- in the jury

09:51:19   21   instructions, and we -- that's the framework that I've

09:51:21   22   used.

09:51:23   23   Q.   And as we wrap up, Mr. Bakewell, this is where we

09:51:25   24   started.      When you say the -- the value of these patents is

09:51:29   25   not significant, give the jury some indication of what
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 50 of 115 PageID #:
                                       18932                                       1230



09:51:31    1   you're talking about from a monetary or money --

09:51:35    2   A.   So, as I mentioned, the -- the term we use is

09:51:38    3   "de minimus."    That means minimal.      Like in a case like

09:51:42    4   this, the -- relative to the claims in the patents, that's

09:51:47    5   a number that's like less than $5,000.00 per patent.

09:51:50    6   Q.   Per patent, sir?

09:51:51    7   A.   Correct.

09:51:53    8            MR. DACUS:     That's all I have, Your Honor.        I pass

09:51:54    9   the witness.

09:51:55   10            THE COURT:     Cross-examination by the Plaintiff?

09:51:57   11            MS. LUDLAM:     Thank you, Your Honor.

09:52:02   12            And we have some notebooks to hand out, if we may

09:52:06   13   approach.

09:52:06   14            THE COURT:     You may approach.

09:52:07   15            MS. LUDLAM:     Thank you.

09:52:15   16            THE WITNESS:     Thank you.

09:52:16   17            COURT SECURITY OFFICER:       Yes, sir.

09:52:25   18            THE COURT:     You may proceed when you're ready,

09:52:40   19   Ms. Ludlam.

09:52:41   20            MS. LUDLAM:     Thank you, Your Honor.

09:52:41   21                           CROSS-EXAMINATION

09:52:41   22   BY MS. LUDLAM:

09:52:41   23   Q.   Good morning, Mr. Bakewell.

09:52:43   24   A.   Good morning.

09:52:43   25   Q.   It's good to see you again.       We met at your deposition
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 51 of 115 PageID #:
                                       18933                                       1231



09:52:46    1   back in June.     Do you remember that?

09:52:48    2   A.   By video.

09:52:49    3   Q.   Yes.

09:52:51    4               Mr. Bakewell, when we met back in June, you told

09:52:55    5   me that you had charged more than $400,000.00 for the work

09:52:59    6   that you have done for Supercell in the dispute between

09:53:04    7   these parties; is that correct?

09:53:05    8   A.   That's not exactly correct, no.       There's -- this -- if

09:53:15    9   you say disputes, that would be correct.

09:53:18   10   Q.   Okay.    So more than $400,000.00 between the -- for the

09:53:24   11   disputes between these parties, the work you've done for

09:53:27   12   Supercell?

09:53:27   13   A.   Related to disputes between these parties.

09:53:31   14   Q.   And after all of that work, I understand you did

09:53:34   15   upwards of a hundred hours on this case; is that correct?

09:53:37   16   A.   Yes.

09:53:38   17   Q.   Okay.    And after all that work, you still haven't come

09:53:42   18   here today with a number for this jury?

09:53:44   19   A.   I just said it's less than $5,000.00 per patents.           It's

09:53:49   20   de minimus.

09:53:50   21   Q.   Less than $5,000.00.     Okay.   And you understand that if

09:53:53   22   Supercell infringes, the Court shall award damages adequate

09:53:58   23   to compensate it for the infringement but in no event less

09:54:04   24   than a reasonable royalty?

09:54:05   25   A.   That's true.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 52 of 115 PageID #:
                                       18934                                       1232



09:54:06    1   Q.   Okay.

09:54:08    2               MS. LUDLAM:   Mr. Groat, could you please publish

09:54:11    3   Slide No. 4 from Mr. Becker's report?

09:54:17    4   Q.   (By Ms. Ludlam)      Okay.   And that's consistent with

09:54:18    5   Title 35, United States Code, Section 2 -- 284, right?

09:54:24    6   A.   Yes.

09:54:24    7   Q.   And so is it really your opinion today that no -- in

09:54:33    8   event no less than a reasonable royalty, it's only

09:54:35    9   $5,000.00 per patent?

09:54:37   10   A.   Correct.

09:54:37   11   Q.   Okay.     And you -- you agree that Dr. Becker presented a

09:54:45   12   royalty rate for each patent, correct?

09:54:46   13   A.   Yes.

09:54:47   14   Q.   Okay.

09:54:48   15               MS. LUDLAM:   Mr. Groat, can you please pull up the

09:54:51   16   last slide of Dr. Becker's presentation from yesterday?

09:54:56   17   Q.   (By Ms. Ludlam)      And you agree with -- I know you don't

09:54:59   18   agree with his numbers, but you agree that Dr. Becker

09:55:02   19   reached a specific opinion with respect to each and every

09:55:06   20   patent, correct?

09:55:07   21   A.   He did.

09:55:08   22   Q.   And he has a specific royalty rate for each patent?

09:55:12   23   A.   Yes.

09:55:13   24   Q.   And he actually calculated down to the penny what the

09:55:17   25   past damages would be for each case?
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 53 of 115 PageID #:
                                       18935                                       1233



09:55:20    1   A.   He did.

09:55:22    2   Q.   Okay.     But you don't have that kind of precision here

09:55:25    3   today, do you?

09:55:26    4   A.   I don't think I agree with that.       I think there's

09:55:33    5   something called false precision, if that's what you're

09:55:37    6   suggesting, and that's a big issue.        So I think my opinions

09:55:41    7   are precise, and these are not precise for that reason.

09:55:44    8   Q.   You just offered a round number for each patent?

09:55:46    9   A.   That's true.

09:55:47   10   Q.   All right.     And, Mr. Bakewell, do you recall

09:55:50   11   criticizing Dr. Neal for, in your words, not considering

09:55:55   12   alternatives but, instead, surveying the removal of two

09:55:58   13   features?

09:55:58   14   A.   Yes.

09:55:59   15   Q.   And you understand, however, Mr. Bakewell, that that's

09:56:02   16   precisely what Supercell's own survey expert did, right?

09:56:06   17   A.   No.     I think that for three of the patents he focused

09:56:16   18   on -- actually for all of them, he considered

09:56:19   19   non-infringing alternatives.

09:56:20   20               MS. LUDLAM:    Objection, Your Honor, not

09:56:21   21   responsive.

09:56:22   22               THE COURT:    After the witness said "no," that

09:56:24   23   answers the question.       I'll sustain the objection and

09:56:26   24   strike the remainder of the response.

09:56:28   25               MS. LUDLAM:    Thank you, Your Honor.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 54 of 115 PageID #:
                                       18936                                       1234



09:56:29    1               THE COURT:     As you know -- as you know,

09:56:31    2   Mr. Bakewell, Mr. Dacus will get a chance to ask more

09:56:34    3   questions later, so limit your answers to the questions

09:56:37    4   asked, please.

09:56:37    5               THE WITNESS:     Yes, Your Honor.

09:56:38    6               THE COURT:     Thank you.

09:56:39    7   Q.   (By Ms. Ludlam)       Mr. Klein surveyed simply the removal

09:56:43    8   of the copy layout button, did he not?

09:56:45    9   A.   For that feature, yes.

09:56:47   10   Q.   Okay.    So he did just survey the removal of a feature?

09:56:53   11   A.   A feature.

09:56:54   12   Q.   Correct.     And you understand that the removal of the

09:56:59   13   copy layout button is the only alternative that Supercell

09:57:02   14   has offered in this case, correct?

09:57:05   15   A.   Yes.

09:57:06   16   Q.   And now you claim that these patents are not very

09:57:15   17   valuable, in part because Supercell alleges there are

09:57:20   18   alternatives, correct?

09:57:21   19   A.   Correct.

09:57:22   20   Q.   And for your assumption that there are non-infringing

09:57:24   21   alternatives, you're relying on Supercell's technical

09:57:28   22   experts, correct?

09:57:28   23   A.   Yes.

09:57:28   24   Q.   And if the jury disagrees with you and finds that those

09:57:33   25   alternatives either infringe or are not non-infringing
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 55 of 115 PageID #:
                                       18937                                       1235



09:57:36    1   alternatives, they should disregard your opinion on that

09:57:40    2   aspect, correct?

09:57:43    3   A.   Just that aspect.      There's other evidence that supports

09:57:47    4   my conclusion, but --

09:57:50    5   Q.   Again --

09:57:51    6   A.   -- just that aspect, yes.

09:57:53    7   Q.   Okay.     Thank you.

09:57:53    8               And we just heard from Mr. -- we just heard

09:57:57    9   Mr. Klein testify, right?

09:57:58   10   A.   We did.

09:57:59   11   Q.   And he didn't conduct a survey of the '137 or '481

09:58:04   12   patents, correct?

09:58:05   13   A.   Correct.

09:58:06   14   Q.   And, Mr. Bakewell, you also told the jury all about

09:58:11   15   this license between the parties in Japan, did you not?

09:58:14   16   A.   I did.

09:58:17   17   Q.   Now, to be clear, this is just a license in Japan,

09:58:20   18   correct?

09:58:20   19   A.   Yes.

09:58:22   20   Q.   It is not a license in the United States?

09:58:28   21   A.   I'm going -- I'll assume that.       I don't -- I'll --

09:58:34   22   I'll -- that's what I've assumed; that's what I'll say.

09:58:37   23   Q.   Okay.     And you understand that if this jury finds the

09:58:40   24   patents in this case, the United States patents valid and

09:58:43   25   infringed, its damages award would be for the United
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 56 of 115 PageID #:
                                       18938                                       1236



09:58:47    1   States?

09:58:47    2   A.   Correct.

09:58:49    3   Q.   Okay.    But you didn't tell the jury about Supercell's

09:58:53    4   Japanese revenues with respect to the accused games, did

09:58:56    5   you?

09:58:56    6   A.   I did not.

09:58:58    7               MS. LUDLAM:   Mr. Groat, could you please pull up

09:59:01    8   PTX-690?

09:59:03    9   Q.   (By Ms. Ludlam)      Mr. Bakewell, have you seen this

09:59:12   10   document before?

09:59:15   11   A.   I believe so.

09:59:17   12   Q.   And you understand that this is a document Supercell

09:59:20   13   produced showing its revenues of the accused games in

09:59:25   14   Japan; is that fair?

09:59:26   15   A.   Yes.

09:59:26   16   Q.   Okay.    And are you aware that Supercell's U.S. revenues

09:59:32   17   for these same three games is seven times that of in Japan?

09:59:37   18   A.   That sounds right to me.

09:59:41   19               MS. LUDLAM:   You can take that down, Mr. Groat.

09:59:43   20   Thank you.

09:59:45   21   Q.   (By Ms. Ludlam)      Now, you also told the jury that the

09:59:48   22   royalty in this case should be a lump sum, correct?

09:59:49   23   A.   Yes.

09:59:50   24   Q.   Okay.    And with a lump sum, that means the parties pay

09:59:56   25   one amount for the entire life of the patents, correct?
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 57 of 115 PageID #:
                                       18939                                       1237



09:59:59    1   A.   Correct.

09:59:59    2   Q.   But you didn't tell the jury what these patents

10:00:03    3   expired, did you?

10:00:04    4   A.   I didn't mention that, that's correct.

10:00:07    5   Q.   And so you didn't mention that none of the five patents

10:00:11    6   in this case expire until 2034, correct?

10:00:15    7   A.   That's true.

10:00:16    8   Q.   So 14 years of additional life on all of these patents

10:00:20    9   that they would have to account for under a lump sum?

10:00:23   10   A.   That's how lump sum licenses work, that's correct.

10:00:28   11   Q.   Okay.   And the other thing you did not tell this jury

10:00:32   12   was, as we were sitting here today, is that the copy layout

10:00:35   13   feature that you said could simply be removed has never

10:00:38   14   been removed, correct?

10:00:41   15   A.   That's true.   It has not been removed.

10:00:43   16   Q.   Okay.   And Mr. -- when Mr. Klein filed his report and

10:00:47   17   told Supercell that he believed that more people would be

10:00:50   18   interested in the game if that feature were removed,

10:00:53   19   Supercell still didn't remove it, did they?

10:00:55   20   A.   That's true.

10:00:56   21   Q.   And even after they paid you for your report in this

10:01:01   22   case suggesting that these features are no more valuable

10:01:03   23   than $5,000.00, they still didn't remove it, did they?

10:01:08   24   A.   Correct.

10:01:09   25   Q.   And, in fact, Supercell still hasn't implemented a
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 58 of 115 PageID #:
                                       18940                                       1238



10:01:13    1   single alternative that you've discussed today, for any of

10:01:16    2   the patents?

10:01:16    3   A.   That's very true, correct.

10:01:23    4   Q.   Now, Mr. Bakewell, were you here on Monday when you

10:01:27    5   heard Dr. Becker testify?

10:01:29    6   A.   Yes.

10:01:30    7   Q.   Okay.

10:01:31    8               MS. LUDLAM:   Ms. Lockhart, would you mind

10:01:34    9   switching to the ELMO for me?       Thank you very much.

10:01:38   10   Q.   (By Ms. Ludlam)      Now, I will tell you -- let's see --

10:01:44   11   that, I don't know, did you hear Supercell's counsel talk

10:01:47   12   about the evidence that the jury must consider --

10:01:52   13   A.   Yes.

10:01:52   14   Q.   -- during this case?      And he said you have to consider

10:01:56   15   the best evidence?

10:01:57   16   A.   Correct.

10:01:57   17   Q.   The most precise evidence?

10:01:59   18   A.   He did.

10:02:00   19   Q.   And all the evidence, correct?

10:02:02   20   A.   He did, yes.

10:02:02   21   Q.   Okay.     And would you agree with me that with respect to

10:02:05   22   the design of the copy layout feature that's in Clash of

10:02:10   23   Clans, Supercell's design team likely knows a lot more

10:02:15   24   about that feature than either you or I?

10:02:17   25   A.   Oh, sure, of course.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 59 of 115 PageID #:
                                       18941                                       1239



10:02:18    1   Q.   Okay.   So if we're going to look for the best evidence

10:02:21    2   or the most precise evidence and all the evidence relating

10:02:25    3   to that feature, we'd need to consider what Supercell's

10:02:27    4   designers said about it; is that fair?

10:02:30    5   A.   That would be -- if you want to consider all of it,

10:02:34    6   that would be part of it.

10:02:36    7   Q.   Okay.   Well, let's look at the evidence that you didn't

10:02:38    8   tell the jury about.

10:02:40    9            MS. LUDLAM:    Mr. Groat, could you please pull up

10:02:43   10   PTX-72, please?

10:02:56   11            Oh, I'm sorry.     Thank you, Ms. Lockhart.

10:02:59   12            And if you could, please scroll to Page 4,

10:03:03   13   Mr. Groat.    And there you see -- if you could blow up in

10:03:12   14   the middle of the page a comment from Mr. Demirdjian.

10:03:16   15   Q.   (By Ms. Ludlam)   And you understand, Mr. Bakewell, that

10:03:19   16   Mr. Demirdjian is a part of the Clash of Clans team?

10:03:22   17   A.   Yes, I think we've heard that, or I understand that.

10:03:27   18   Q.   Okay.   And in the middle of that page, he says:          I'm

10:03:30   19   way too lazy to redo my base layout, and I wasn't alone in

10:03:36   20   that sentiment.    Started wondering if cloning an enemy base

10:03:42   21   layout feature wouldn't not only be a great quality of life

10:03:46   22   improvement, but it could also be one of those smaller

10:03:50   23   improvements with bigger impact?

10:03:52   24            Do you see that?

10:03:53   25   A.   I do.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 60 of 115 PageID #:
                                       18942                                       1240



10:03:54    1   Q.   Okay.     And you didn't show the jury this document, did

10:03:56    2   you?

10:03:56    3   A.   Correct, I did not.

10:03:57    4   Q.   Okay.

10:03:57    5            MS. LUDLAM:     You can take that down, Mr. Groat,

10:04:00    6   thank you.

10:04:01    7            Could you please pull up PTX- -- oh, I'm sorry,

10:04:03    8   we're going to go back to that and scroll down to Page 5

10:04:08    9   towards the bottom.      There we go.

10:04:10   10   Q.   (By Ms. Ludlam)     Mr. -- this is the same document,

10:04:14   11   Mr. Bakewell.      And towards the bottom, you'll see an entry

10:04:18   12   from Mr. Immonen -- I probably butchered that name, I

10:04:24   13   apologize.      And do you -- could you read that first line

10:04:27   14   for me, please?

10:04:29   15   A.   You'd like for me to read it?

10:04:31   16   Q.   Please.

10:04:32   17   A.   It said:     Copying a village layout would be a very --

10:04:36   18   would be a very useful feature, copying layout manually is

10:04:41   19   really pita.

10:04:43   20   Q.   Okay.     And -- and you understand, he was saying that

10:04:47   21   having to build your own layout manually is a real pain,

10:04:52   22   right?

10:04:52   23   A.   That's what he was saying in that parentheses, yes.

10:04:56   24   Q.   Okay.     And -- and you didn't show the jury this, did

10:04:58   25   you?
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 61 of 115 PageID #:
                                       18943                                       1241



10:04:59    1   A.   That's correct.

10:05:06    2               MS. LUDLAM:    You can take that down, Mr. Groat.

10:05:09    3   Can you move to PTX-73, please?

10:05:12    4   Q.   (By Ms. Ludlam)      And, again, this is a Slack message,

10:05:15    5   you understand, for Clash of Clans's team?

10:05:17    6   A.   Yes.

10:05:18    7   Q.   Okay.

10:05:19    8               MS. LUDLAM:    And if we could go to Page 6, please.

10:05:23    9   The second bullet point under Ms. Appel, all the way down

10:05:31   10   past Mr. Vorlick.        Thank you.

10:05:38   11   Q.   (By Ms. Ludlam)      And, again, you see the question was:

10:05:40   12   Copy layout, what do you think?       And at the bottom, could

10:05:43   13   you read what Mr. Vorlick said?

10:05:49   14   A.   He said:    It'd definitely save a lot of time and

10:05:53   15   definitely be a big QoL improvement.

10:05:56   16   Q.   Okay.    And you also didn't show this to the jury today,

10:05:59   17   did you?

10:05:59   18   A.   Correct.

10:06:00   19   Q.   Okay.

10:06:00   20               MS. LUDLAM:    Thank you, Mr. Bakewell.     No further

10:06:05   21   questions.

10:06:05   22               THE COURT:    You pass the witness, counsel?

10:06:06   23               MS. LUDLAM:    Pass the witness.

10:06:07   24               THE COURT:    Redirect, Mr. Dacus?

10:06:11   25               MR. DACUS:    Thank you, Your Honor.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 62 of 115 PageID #:
                                       18944                                       1242



10:06:11    1                         REDIRECT EXAMINATION

10:06:11    2   BY MR. DACUS:

10:06:14    3   Q.   Let's pick up right there, Mr. Bakewell, on this copy

10:06:14    4   layout feature, the '594 patent and the Clash of Clans

10:06:16    5   game.   You just saw those emails that Ms. Ludlam showed

10:06:20    6   you, correct?

10:06:20    7   A.   I did.

10:06:21    8   Q.   Both GREE and Supercell surveyed whether or not that

10:06:27    9   '594 feature had any impact on a game's playing time -- a

10:06:32   10   player's playing time in a game, correct?

10:06:35   11   A.   Correct.   Both companies did.

10:06:36   12   Q.   And when you take all the evidence from GREE's survey,

10:06:39   13   what number did it come to?

10:06:40   14   A.   Zero.

10:06:41   15   Q.   And when you take Mr. Klein's survey, what number does

10:06:44   16   it come to?

10:06:44   17   A.   Zero.

10:06:45   18   Q.   So, regardless of what emails say, the two surveys say

10:06:49   19   the impact is zero; is that fair?

10:06:49   20   A.   When you consider the pros and the cons, it nets out to

10:06:53   21   zero.   That's what we talked about.

10:06:58   22   Q.   Now, there was some discussion about whether or not

10:07:00   23   this '137 and '481 features were surveyed by Mr. Klein.

10:07:08   24   And they were not, correct?

10:07:09   25   A.   That's true.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 63 of 115 PageID #:
                                       18945                                       1243



10:07:09    1   Q.   Did you understand what he said as to why?

10:07:11    2   A.   Yes.

10:07:12    3   Q.   What did he say?

10:07:13    4   A.   Well, Mr. Klein -- and he and I actually spoke about

10:07:18    5   this at length.      When you consider non-infringing

10:07:20    6   alternatives, like I talked about at the beginning of my

10:07:24    7   testimony, it's not perceptible to users, the changes you'd

10:07:28    8   have to make to the ordering of the code or the steps that

10:07:31    9   things would occur under, and so you couldn't survey that.

10:07:35   10               And he and I actually spoke about that at length

10:07:40   11   and tried to figure out of a way that you could.           But you

10:07:44   12   can't.      If users can't perceive that there's a difference

10:07:47   13   from implementing a change, you can't survey that.

10:07:50   14   Q.   Despite the fact that it's unsurveyable, Mr. Bakewell,

10:07:55   15   is it your understanding that Dr. Becker actually used

10:07:57   16   survey information of a different feature to come to his

10:08:02   17   more than $10 million in damages for those two patents?

10:08:05   18   A.   Yes, he did.

10:08:06   19   Q.   Do you think that's economically prudent?

10:08:10   20   A.   I don't.

10:08:11   21   Q.   Last question, sir.    On this removal of these features,

10:08:15   22   based on your experience, sir, is it a slippery slope to

10:08:19   23   start down of removing features from your products or games

10:08:22   24   when you're wrongfully accused of infringing somebody's

10:08:26   25   patent?
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 64 of 115 PageID #:
                                       18946                                       1244



10:08:26    1   A.   Well, everybody, citizen or company, in this country

10:08:30    2   has the right to stand up for themselves when they're

10:08:34    3   accused of something that they don't think is -- is true,

10:08:42    4   like -- that applies to all of us as citizens.

10:08:45    5              And if we're accused of something, sometimes --

10:08:49    6   and it's wrong, sometimes we all decide in life to stand up

10:08:52    7   for ourselves and over the principle of the -- of the

10:08:58    8   issue.     And that's why we have a rule of law and courts

10:09:04    9   like this.     That's the -- the way things work in this

10:09:07   10   country.

10:09:07   11              And I think that's the slippery slope that you're

10:09:12   12   talking about.     You know, if you just give in when people

10:09:16   13   accuse you of something wrongfully, well, what happens the

10:09:20   14   next time and the next time?       Sometimes you have to stand

10:09:23   15   up for -- for your rights.       And my understanding is that's

10:09:26   16   why we're here.

10:09:27   17              MR. DACUS:     That's all I have, Your Honor.      I pass

10:09:28   18   the witness.     Thank you.

10:09:29   19              THE COURT:     Further cross-examination?

10:09:31   20              MS. LUDLAM:     No further questions, Your Honor.

10:09:32   21   Thank you.

10:09:33   22              THE COURT:     All right.   You may step down,

10:09:35   23   Mr. Bakewell.

10:09:35   24              THE WITNESS:     Thank you, Your Honor.

10:09:40   25              THE COURT:     Defendant, call your next witness.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 65 of 115 PageID #:
                                       18947                                       1245



10:09:44    1           MR. DACUS:     Your Honor, at this time, Supercell

10:09:47    2   rests its case.

10:09:49    3           THE COURT:     All right.     Ladies and gentlemen of

10:09:51    4   the jury, both Plaintiff and Defendant have rested their

10:09:54    5   case-in-chief.    We're going to take a short recess.          When

10:09:58    6   we come back, we'll proceed with the Plaintiff's rebuttal

10:10:01    7   case.

10:10:01    8           Please simply close your notebooks and leave them

10:10:05    9   in your chairs.    Follow all my instructions about your

10:10:09   10   conduct during the trial, including, of course, not to

10:10:11   11   discuss the case among yourselves, and we'll be back in

10:10:14   12   here shortly to continue, as I say, with the Plaintiff's

10:10:17   13   rebuttal case.

10:10:18   14           The jury is excused for recess.

10:10:21   15           COURT SECURITY OFFICER:        All rise.

10:10:22   16           (Jury out.)

10:10:22   17           THE COURT:     The Court stands in recess.

10:26:46   18           (Recess.)

10:26:49   19           (Jury out.)

10:26:49   20           COURT SECURITY OFFICER:        All rise.

10:26:50   21           THE COURT:     Be seated, please.

10:28:51   22           Mr. Moore, is the Plaintiff prepared to go forward

10:28:58   23   with its rebuttal case?

10:29:00   24           MR. MOORE:     Yes, Your Honor, we are.

10:29:01   25           THE COURT:     And who do you intend to call as your
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 66 of 115 PageID #:
                                       18948                                       1246



10:29:05    1   first rebuttal witness?

10:29:06    2           MR. MOORE:     Dr. Robert Akl, and he will be our

10:29:09    3   only rebuttal witness.

10:29:11    4           THE COURT:     All right.     Mr. Dacus, you're

10:29:13    5   standing.   Do you have something before I bring the jury

10:29:15    6   in?

10:29:15    7           MR. DACUS:     If I might, Your Honor.        I was just

10:29:19    8   wondering if the Court would be kind enough to give us an

10:29:22    9   update on how much time we have left, if that's possible.

10:29:26   10           THE COURT:     Just a minute.

10:29:27   11           MR. DACUS:     Thank you.

10:29:27   12           THE COURT:     According to the Court's calculations,

10:29:40   13   the Plaintiff has remaining 1 hour and 14 minutes.            The

10:29:46   14   Defendant has 23 minutes remaining.

10:29:48   15           MR. DACUS:     Thank you very much, Your Honor.

10:29:49   16           THE COURT:     Let's bring in the jury, please,

10:29:51   17   Mr. Fitzpatrick.

10:29:52   18           COURT SECURITY OFFICER:        Yes, sir.

10:29:52   19           All rise.

10:29:54   20           (Jury in.)

10:29:55   21           THE COURT:     Please be seated.

10:30:18   22           As I indicated, ladies and gentlemen, we'll now

10:30:26   23   proceed with the Plaintiff's rebuttal case.

10:30:27   24           Plaintiff, call your first witness.

10:30:30   25           MR. MOORE:     Thank you, Your Honor.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 67 of 115 PageID #:
                                       18949                                       1247



10:30:31    1              For its first witness, Plaintiff would recall to

10:30:34    2   the stand Dr. Robert Akl.

10:30:35    3              THE COURT:     All right.   Dr. Akl, if you'll return

10:30:37    4   to the witness stand.       And I remind you, sir -- remind you,

10:30:40    5   sir, you remain under oath.

10:30:43    6              THE WITNESS:     Yes, Your Honor.

10:30:48    7              THE COURT:     Are there binders to distribute,

10:30:51    8   counsel?

10:30:51    9              MR. MOORE:     Yes, Your Honor.     May we do that now?

10:30:54   10              THE COURT:     Let's do that now.

10:30:56   11              MR. MOORE:     Thank you.

10:31:10   12              THE COURT:     All right.   You may proceed,

10:31:12   13   Mr. Moore.

10:31:13   14              MR. MOORE:     Thank you, Your Honor.

10:31:13   15              Before I do so, we are almost immediately going to

10:31:16   16   get into the Supercell's confidential source code, and so I

10:31:21   17   would ask if the Court would seal the courtroom.           Our

10:31:23   18   client representatives have already remained outside.

10:31:26   19              THE COURT:     All right.   Based on counsel's request

10:31:28   20   and their representations, I'll order the courtroom sealed

10:31:31   21   at this time.

10:31:32   22              Anyone present not subject to the protective order

10:31:36   23   that's been entered in this case should excuse themselves

10:31:39   24   and remain outside the courtroom until it is unsealed.

10:31:43   25              (Courtroom sealed.)
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 68 of 115 PageID #:
                                       18950                                       1248



10:31:43    1               (This portion of the transcript is sealed

10:31:43    2               and filed under separate cover as

10:31:44    3               Sealed Portion No. 6.)

11:09:29    4               (Courtroom unsealed.)

11:09:29    5               THE COURT:   The courtroom is unsealed.

11:10:00    6               You may continue.

11:10:02    7               MR. MOORE:   Thank you, Your Honor.

11:10:03    8   Q.   (By Mr. Moore)      All right.   Let's turn to the prior art

11:10:04    9   that Mr. Friedman showed the jury relating to the battle

11:10:10   10   patents.     Do you recall him testifying about these games

11:10:16   11   Magic and BattleForge yesterday?

11:10:17   12   A.   Yes.

11:10:17   13   Q.   Now, first of all, did you see any source code from

11:10:17   14   those games?

11:10:18   15   A.   No.

11:10:18   16   Q.   And what impact does that have on your opinions about

11:10:22   17   whether the prior art could possibly invalidate the battle

11:10:26   18   patents?

11:10:26   19   A.   For infringement we look a lot at source code, because

11:10:27   20   even when you see a video sometimes, the video isn't clear

11:10:28   21   what is happening until we go to the source code.           So

11:10:31   22   without source code, even if we have a video or manual,

11:10:34   23   it's very difficult to truly assess what the disclosure is.

11:10:42   24   Q.   All right.

11:10:43   25               MR. MOORE:   Now, Mr. Groat, could you please pull
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 69 of 115 PageID #:
                                       18951                                       1249



11:10:46    1   up the Dr. Claypool trial testimony from yesterday?

11:10:52    2   Q.   (By Mr. Moore)      And you heard that testimony, correct,

11:10:55    3   Dr. Akl?

11:10:55    4   A.   Yes.

11:10:55    5   Q.   All right.     Do you recall that -- this is at Page 44 of

11:10:55    6   the transcript?

11:11:07    7               MR. MOORE:   You can go ahead and blow up, please,

11:11:09    8   Lines 17 to 25, thank you, that's perfect.

11:11:13    9   Q.   (By Mr. Moore)      Do you recall Dr. Claypool giving the

11:11:15   10   testimony shown here beginning at Line 17?

11:11:18   11   A.   Yes.

11:11:18   12   Q.   And what in this answer helps inform your testimony

11:11:22   13   about why the source code would be relevant to the prior

11:11:25   14   art games?

11:11:25   15   A.   Right.     So he says:   The code is actually what happens.

11:11:30   16   The interface and the demos and the videos and the use

11:11:33   17   gives you a sort of high-level confidence.          But to know

11:11:38   18   what's happening, you go to the source code.

11:11:40   19               MR. MOORE:   If we could scroll down a little bit.

11:11:43   20   Q.   (By Mr. Moore)      Do you see what he says there at the

11:11:46   21   top of the next page?

11:11:47   22   A.   Yes.

11:11:47   23   Q.   Now, you understand he wasn't talking about the prior

11:11:50   24   art when he talked about -- when he gave this testimony?

11:11:53   25   A.   Correct.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 70 of 115 PageID #:
                                       18952                                       1250



11:11:53    1   Q.   He was talking about Clash of Clans, I think?

11:11:55    2   A.   Yes.

11:11:55    3   Q.   But is it also true for the prior art that we're

11:11:58    4   looking at?

11:11:58    5   A.   Yes, my understanding is the standard is the same.

11:12:02    6   When you're looking for infringement and you're looking at

11:12:04    7   prior art, you do the same thing.

11:12:08    8   Q.   All right.    Thank you.

11:12:09    9               MR. MOORE:   Go back to our slides, please.

11:12:12   10   Q.   (By Mr. Moore)      Now, is the burden of proof relevant to

11:12:14   11   the question of invalidity, as well?

11:12:15   12   A.   Yes.

11:12:16   13   Q.   And how so?

11:12:17   14   A.   The burden of proof -- it's the Defendant's burden of

11:12:19   15   proof by clear and convincing evidence.         It's what's

11:12:24   16   required for invalidity.

11:12:25   17   Q.   And is that a higher burden of proof than the one that

11:12:28   18   applies to the Plaintiff to show infringement?

11:12:30   19   A.   Yes.    So for infringement it's preponderance of the

11:12:33   20   evidence.

11:12:33   21   Q.   What is your understanding of why the Defendant has a

11:12:37   22   higher burden of proof for invalidity than the Plaintiff

11:12:39   23   does for infringement?

11:12:40   24   A.   Because the patents first are assumed to be valid.

11:12:44   25   They've already gone through an examination by the Patent
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 71 of 115 PageID #:
                                       18953                                       1251



11:12:46    1   Office, and the examiner allowed the patents.           So there's

11:12:50    2   been a process in place.

11:12:52    3   Q.   All right.    Even from what you were able to look at

11:12:55    4   regarding Magic and BattleForge, did you find claim

11:13:01    5   elements in the -- in the battle patents that were not

11:13:04    6   present in those games?

11:13:05    7   A.   I did.

11:13:06    8               MR. MOORE:   And let's -- let's --

11:13:08    9   Q.   (By Mr. Moore)      Start with BattleForge, which claim

11:13:10   10   elements are we discussing here that you found to be

11:13:13   11   missing from BattleForge?

11:13:14   12   A.   Element 1h and 14h, and Element d of Claim 1 in the

11:13:22   13   '481 patent -- sorry, Element 1h and 14h of the '137

11:13:26   14   patent.

11:13:26   15   Q.   Okay.    And do you have -- are there two reasons that

11:13:32   16   you list here why this claim element is not present?

11:13:35   17   A.   Yes.

11:13:36   18   Q.   All right.    Start with the second one, actually.         No

11:13:38   19   appropriate timing.       Do you recall that the Court has

11:13:41   20   construed this claim term as at a predetermined time?

11:13:45   21   A.   Yes.

11:13:45   22   Q.   And do you recall Mr. Friedman's testimony that in

11:13:48   23   BattleForge, he believed that the power was restored at a

11:13:52   24   constant rate?

11:13:53   25   A.   Correct.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 72 of 115 PageID #:
                                       18954                                       1252



11:13:54    1   Q.   And is that accurate?

11:13:55    2   A.   No.    The -- if you remember, the BattleForge game had

11:14:00    3   the little power and it was a little circle in the top

11:14:03    4   right.      It's actually not -- it's restored at variable

11:14:07    5   times.

11:14:07    6   Q.   And is there anything in Mr. Friedman's own report that

11:14:10    7   supports your opinion on that?

11:14:11    8   A.   Yeah, he states that in his own report.

11:14:14    9               MR. MOORE:   Can we pull up, please, Mr. Friedman's

11:14:16   10   opening report at Page 1 -- 138 -- I'm sorry, yes, 138 of

11:14:23   11   the PDF.      And if you go to the next page, actually, scroll

11:14:25   12   down to the bottom of this Paragraph 260.          Keep going a

11:14:32   13   little bit more.

11:14:32   14   Q.   Do you see about three lines up before the image the

11:14:36   15   sentence begins second?

11:14:39   16   A.   Yes.

11:14:39   17   Q.   And what -- does that support your opinion that in

11:14:42   18   BattleForge, it is at a variable rate the power is

11:14:45   19   restored?

11:14:46   20   A.   Yes.    So power is this number here, the 50 in this

11:14:49   21   example.      And power is returned to the player from the void

11:14:54   22   at a variable rate based on a percentage of power

11:14:59   23   previously spent.

11:14:59   24   Q.   And does that mean that Supercell has shown that this

11:15:02   25   game restores points at a predetermined time?
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 73 of 115 PageID #:
                                       18955                                       1253



11:15:06    1   A.   No.

11:15:08    2   Q.   Okay.

11:15:09    3               MR. MOORE:   You may take that down, thank you.

11:15:11    4   Q.   (By Mr. Moore)      Now, regarding the -- the sequence

11:15:13    5   issue of select, subtract, and add, you were here yesterday

11:15:17    6   when I walked Mr. Friedman through his own expert report on

11:15:20    7   this issue?

11:15:21    8   A.   Yes.

11:15:22    9   Q.   And remind us, please, what -- what did he write in his

11:15:25   10   report about this sequence issue?

11:15:26   11   A.   So we were talking a lot about the sequence where the

11:15:29   12   claims require a specific sequence.

11:15:32   13               In BattleForge, if the player starts with 91 power

11:15:37   14   and then they place a card that's 50 power, what happens

11:15:42   15   actually the -- following the placement, so after you've

11:15:48   16   played your card, you actually get more power.           So it goes

11:15:53   17   up by 4, and then you get the subtraction.          And so the

11:15:56   18   sequence does not follow the required sequence in the

11:15:58   19   claims.

11:15:58   20   Q.   So in BattleForge, it's select, add, subtract, instead

11:16:03   21   of select, subtract, and add?

11:16:06   22   A.   Yes.

11:16:09   23   Q.   Now, looking at the remove and upstate -- update steps

11:16:14   24   of Claims 2 and 15 of the '137 and Claim 1 of the '481, did

11:16:20   25   Mr. Friedman and Supercell show that BattleForge had these
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 74 of 115 PageID #:
                                       18956                                       1254



11:16:25    1   claim elements?

11:16:26    2   A.   No.

11:16:26    3   Q.   All right.    And did you see anything -- strike that?

11:16:29    4               MR. MOORE:   Mr. Groat, could you please pull up

11:16:33    5   Mr. Friedman's report again at Page 183 and zoom in on the

11:16:39    6   image?

11:16:39    7   Q.   (By Mr. Moore)      These are the claim elements that

11:16:42    8   require that when a player plays the game content, it's

11:16:46    9   removed from their hand and then a new one is added; is

11:16:48   10   that right?

11:16:48   11   A.   Yes.

11:16:49   12               MR. MOORE:   Could you go to the -- I'm sorry, I

11:16:51   13   think it's going to be at 176 instead.         Go -- go back a

11:17:04   14   little bit.     Okay.    Go forward, sorry, keep -- keep going.

11:17:10   15   It should be the document Page 144, so go forward three

11:17:15   16   pages.

11:17:19   17   Q.   (By Mr. Moore)      All right.   Well, we're having some

11:17:23   18   difficulties with this?

11:17:24   19               Let me just ask you, could you please describe

11:17:25   20   what -- how the hand of cards is shown in BattleForge and

11:17:28   21   why there's no removal and update.

11:17:31   22   A.   So BattleForge, at the bottom, you had your cards, and

11:17:35   23   they stayed there.       So even when you played a card at the

11:17:38   24   bottom -- if we can blow up this part here in red.

11:17:42   25               So this is a screenshot from BattleForge, and you
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 75 of 115 PageID #:
                                       18957                                       1255



11:17:45    1   had your cards at the bottom, and the cards are not removed

11:17:48    2   after you play them.        They -- you know, they're shown a

11:17:51    3   little smaller, but they're still there.         They're --

11:17:53    4   they're not gone.        You don't get another card in their

11:17:56    5   place.      So that claim element is not met.

11:18:00    6   Q.   All right.    Thank you.

11:18:00    7               MR. MOORE:    Go back to our slides, please.

11:18:02    8   Q.   (By Mr. Moore)      And let's talk about the Magic game.

11:18:05    9               Now, what are the claim -- what's -- what's the

11:18:11   10   first claim element that's not present in the Magic game

11:18:13   11   from the battle patents?

11:18:14   12   A.   First, there's no server.

11:18:15   13   Q.   How do you know that?

11:18:16   14   A.   There is nothing related to a server in the game.

11:18:20   15   Q.   All right.

11:18:21   16               MR. MOORE:    Can you go to the next slide, please?

11:18:23   17   Q.   (By Mr. Moore)      And is there anything in the manual

11:18:25   18   that you were shown that says that?

11:18:27   19   A.   Yes.

11:18:29   20   Q.   And what is that?

11:18:29   21   A.   So the game itself is describing the -- you know, it

11:18:33   22   may be in the future.        It says:   Soon enough, their game

11:18:39   23   will act as a platform in which players can play over the

11:18:42   24   Internet.

11:18:42   25   Q.   But did this 1997 Magic game that Supercell relied on
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 76 of 115 PageID #:
                                       18958                                       1256



11:18:47    1   actually connect to the Internet and to a server?

11:18:49    2   A.   No, and even if it describes connection to the

11:18:52    3   Internet, you can have multiplayer without a server.            So

11:18:55    4   you can have two computers connect to each other and play.

11:18:59    5   So even when this feature comes in, it doesn't necessarily

11:19:05    6   mean there's going to be a server anyway.

11:19:06    7   Q.   Is that the peer-to-peer arrangement that we talked

11:19:09    8   about last week?

11:19:10    9   A.   Yes.

11:19:10   10   Q.   All right.    What's the next claim element that's not

11:19:13   11   present in Magic?

11:19:15   12   A.   Element 1b, 1c, 14b, and 14c of the '137 patent, and

11:19:22   13   Element 1a of the '481 patent.

11:19:27   14   Q.   And these are the elements that require plural kinds of

11:19:31   15   player characters, correct?

11:19:32   16   A.   Yes.

11:19:32   17   Q.   Why are there no player characters in Magic?

11:19:37   18   A.   Because all you have are cards, and then when you

11:19:39   19   select and deploy a card, it stays a card.          There is no

11:19:44   20   player character in that game.       You start with a card, you

11:19:46   21   end with a card, and all you have are cards.

11:19:48   22               MR. MOORE:   Could we please, Mr. Groat, pull up

11:19:51   23   DX-566 at Page 114 and blow up the image there?

11:20:05   24   Q.   (By Mr. Moore)      What is shown here?

11:20:10   25   A.   So you have cards and you -- you deploy cards and
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 77 of 115 PageID #:
                                       18959                                       1257



11:20:14    1   select cards, but everything is just a card.          There is

11:20:17    2   no -- there is no player character.

11:20:21    3   Q.   And is that different from Clash Royale, for example,

11:20:23    4   where the cards will turn into these characters that will

11:20:26    5   walk across the battlefield?

11:20:28    6   A.   Yes.

11:20:29    7   Q.   All right.    What is the next element that is not

11:20:33    8   present in the Magic game?

11:20:35    9   A.   So when we talk about -- when we talk about player

11:20:40   10   cards -- sorry, player characters, it's also enemy

11:20:45   11   characters.     So on both sides, there are no -- on your side

11:20:47   12   or the other side.

11:20:48   13   Q.   All right.    And then let's move ahead to Element h?

11:20:51   14   A.   Yes.

11:20:51   15   Q.   What is -- why is this element not present?

11:20:53   16   A.   You have no sequence and predetermined timing.          So the

11:20:57   17   sequence is -- is also incorrect or not -- does not mirror

11:21:00   18   what's required by the claim.       And there is no

11:21:02   19   predetermined timing.

11:21:03   20   Q.   And why is that true?

11:21:05   21   A.   Because in the game, the way you get mana -- in the

11:21:14   22   game we call it mana -- is you click on the land cards.

11:21:18   23   Q.   How do you -- well, strike that.

11:21:21   24               When do you click on the land cards in comparison

11:21:25   25   to the sequence of how you're going to play your character
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 78 of 115 PageID #:
                                       18960                                       1258



11:21:28    1   card?

11:21:29    2   A.   So the user selects when they want to get the mana.           So

11:21:33    3   it's not that it's at a predetermined time where the

11:21:35    4   computer or the game is giving you a specific amount of

11:21:39    5   Elixir or mana in this game.        You decide when you want to

11:21:44    6   play a card to get mana and when you want more mana or less

11:21:47    7   mana.

11:21:48    8               MR. MOORE:    Could you please go to DX-566 again at

11:21:51    9   Page 121?      And blow up the first three paragraphs.

11:22:03   10   Q.   (By Mr. Moore)      If you could look at the middle

11:22:06   11   paragraph of the Magic manual.        Does that help support your

11:22:11   12   opinion?

11:22:11   13   A.   Yes, yes.

11:22:12   14   Q.   How so?

11:22:13   15   A.   So it says that you click on a highlighted card in your

11:22:16   16   hand to begin casting the spell, or in the case of land, to

11:22:20   17   put it into play.        That's the land card that's going to

11:22:23   18   give you mana.

11:22:24   19               Once you've selected a spell to cast, you must

11:22:27   20   draw enough mana from your mana pool, land in play, or

11:22:31   21   other mana-producing cards to power your spell.

11:22:34   22   Q.   So is the player drawing mana doing the add step in the

11:22:38   23   sequence?

11:22:38   24   A.   Yes.    So you want to play a card, you tap, for example,

11:22:42   25   the land card to get mana, and then you can play the card.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 79 of 115 PageID #:
                                       18961                                       1259



11:22:46    1   So it's the -- a different sequence than what the claim

11:22:50    2   requires.

11:22:50    3   Q.   It's select, add, subtract, instead of the required

11:22:55    4   ones?

11:22:55    5   A.   Yes.

11:22:55    6   Q.   All right.    Now -- and how does the player selecting --

11:23:00    7   deciding to select mana or to -- to draw mana affect the

11:23:04    8   predetermined timing issue?

11:23:05    9   A.   So because a player decides when I want to get my mana,

11:23:08   10   not only does that make it out of sequence, but it also

11:23:11   11   makes it not meet the predetermined time that's also

11:23:16   12   required by the claim.

11:23:18   13   Q.   Okay.    Now, did you hear --

11:23:20   14               MR. MOORE:   Thank you.   You may take that down.

11:23:22   15   Q.   (By Mr. Moore)      Did you hear Mr. Friedman's opinion

11:23:25   16   that it would be -- would have been obvious to combine

11:23:30   17   Magic and BattleForge?

11:23:30   18   A.   Yes, I heard his opinion.

11:23:31   19   Q.   Do you agree with that?

11:23:33   20   A.   No.

11:23:33   21   Q.   Why not?

11:23:34   22   A.   Because when you want to combine two references, the

11:23:37   23   legal principles teach us that you're not supposed to use

11:23:40   24   hindsight.      So I can't take the patent itself and use it as

11:23:44   25   a recipe and see how I can find all these pieces in
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 80 of 115 PageID #:
                                       18962                                       1260



11:23:50    1   multiple pieces of prior art and put them together.

11:23:53    2               The correct process is to forget the patent for a

11:23:57    3   second.     And if I put myself in the shoes of a person of

11:24:01    4   ordinary skill, would that person have combined these two

11:24:04    5   references together to get the claimed invention?

11:24:09    6               And -- and really there is no reason.       The -- the

11:24:12    7   games were 12 years apart.      There wasn't a problem in one

11:24:15    8   of the games that the other game would have fixed.            So

11:24:20    9   the -- the motivation to combine that Supercell puts

11:24:25   10   forward is an incorrect analysis.

11:24:27   11   Q.   In addition to there being no motivation to combine, do

11:24:31   12   each of these claims -- I'm sorry, in addition to there

11:24:34   13   being no motivation to combine, are each of these games

11:24:38   14   missing some of the elements of the battle patent claims?

11:24:40   15   A.   Yes.    So they're missing them separately, so there's no

11:24:44   16   anticipation; and they're missing them together, so there

11:24:48   17   is no obviousness.

11:24:49   18   Q.   Thank you.

11:24:50   19               Let's move on to the donation patent.       And did you

11:24:54   20   hear Dr. Zagal's testimony about that yesterday?

11:24:56   21   A.   Yes.

11:24:57   22   Q.   And let me skip ahead to the next slide.

11:25:00   23               What -- what do you recall him saying about this

11:25:03   24   display data element?

11:25:04   25   A.   So he is disputing that you can select cards possessed
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 81 of 115 PageID #:
                                       18963                                       1261



11:25:11    1   from your own cards, that -- when -- when you look at the

11:25:17    2   claim language.

11:25:17    3   Q.   Okay.    Let's back up and look at that.

11:25:19    4               Is this -- which element are we talking about

11:25:22    5   there?

11:25:22    6   A.   We're looking at Element b.      For example, the claim

11:25:25    7   says:    First object -- the display data for selecting first

11:25:25    8   object from the possessed objects possessed by the first

11:25:33    9   user, and then you need to select a second user from the

11:25:38   10   plurality of users.     That's one of his dispute.

11:25:39   11   Q.   And why do you disagree with him on that?

11:25:42   12   A.   So he's saying that because -- for example, a user can

11:25:46   13   create a wish list.     So, for example, Voxel wants the bat

11:25:51   14   card.    I don't have a choice to meet the claim language,

11:25:56   15   but the claim language says I need to select one card from

11:25:59   16   my own possessed cards.

11:26:01   17               And so I can select this card, or I can select

11:26:03   18   that card.     So I am still meeting what the claim requires,

11:26:10   19   even though someone may have provided me a wish list.

11:26:12   20   Q.   Are you still also selecting the user to receive the

11:26:15   21   card?

11:26:16   22   A.   Yes.    So I can select this user.     I can select the

11:26:18   23   card.    I can select this -- the bat card with the Voxel.

11:26:23   24               And so when I hit donate, I am selecting a card

11:26:28   25   from the list of possessed cards.        And I am selecting a
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 82 of 115 PageID #:
                                       18964                                       1262



11:26:31    1   user from the list of users.        So I am making that

11:26:34    2   selection.

11:26:34    3   Q.   Okay.     Now, do you recall also Dr. Zagal arguing that

11:26:40    4   because a player has to choose to upgrade a card and also

11:26:43    5   pay gold to do so, there's no infringement?

11:26:45    6   A.   Yes.

11:26:48    7               MR. MOORE:   And could we please pull up PTX-3, the

11:26:51    8   donation patent?      And go to Figure 7B -- just page forward

11:27:13    9   if you would, please.

11:27:21   10   Q.   (By Mr. Moore)      Okay.   Do you recall seeing this

11:27:23   11   flowchart a few times yesterday?

11:27:25   12   A.   Yes.

11:27:25   13   Q.   First of all, do we look at whether a claim element is

11:27:29   14   met and infringed by looking at the figures of the patent?

11:27:32   15   A.   No.     We don't compare the figure to the accused

11:27:35   16   product.      We compare the claims to the accused product.

11:27:38   17   Q.   All right.     And then -- so then why does Clash Royale

11:27:40   18   infringe the claims of the donation patent, despite the

11:27:45   19   fact a user has to choose to upgrade and also spend gold?

11:27:48   20   A.   So just because you can add another requirement or

11:27:51   21   another restriction, does not get you out of infringement,

11:27:55   22   as long as you still do what the infringement requires.

11:27:57   23               So -- otherwise, it would be very easy to get out

11:28:01   24   of infringement.      You just -- everybody would just add an

11:28:06   25   extra step that may or may not be important.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 83 of 115 PageID #:
                                       18965                                       1263



11:28:08    1               So you still are meeting the claim language even

11:28:11    2   if there are extra steps that aren't required by the claim.

11:28:14    3   Q.   All right.    And do you also recall Dr. Zagal talking

11:28:20    4   about how he believes an upgraded card is not a second

11:28:23    5   object?

11:28:25    6   A.   Yes.

11:28:25    7   Q.   And why do you disagree with him on that?

11:28:27    8   A.   So it is a different object.      It is a second object.

11:28:28    9   It's a different level.       It has different points.      And in

11:28:29   10   computer science, everything is stored in a variable.

11:28:33   11               So when you get a new object, the fact that it is

11:28:36   12   a new card with new numbers and new levels, meets the claim

11:28:40   13   language.

11:28:40   14   Q.   All right.

11:28:41   15               MR. MOORE:   Could you go to Slide 31, please,

11:28:45   16   Mr. Groat?     Thank you.

11:28:46   17   Q.   (By Mr. Moore)      So what is your opinion on infringement

11:28:49   18   for the donation patent?

11:28:52   19   A.   That the patent infringes the game --

11:28:55   20   Q.   Other way around.

11:28:56   21   A.   Or the game infringes the patent.

11:28:58   22   Q.   Thank you.

11:29:00   23               This is Clash Royale, correct?

11:29:01   24   A.   Yes.

11:29:02   25   Q.   All right.    Now, you also recall testimony on
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 84 of 115 PageID #:
                                       18966                                       1264



11:29:05    1   FarmVille?

11:29:05    2   A.   Yes.

11:29:05    3   Q.   And does FarmVille anticipate or -- or invalidate the

11:29:10    4   '655 patent?

11:29:10    5   A.   No.

11:29:10    6   Q.   Why not?

11:29:11    7   A.   Because the -- for a couple of different reasons.

11:29:15    8   There is no sending display data for selecting a first

11:29:20    9   object and a second user.       So there is a requirement in the

11:29:22   10   claim, which is not met by the game.

11:29:24   11               MR. MOORE:   Could you please bring up DX-561,

11:29:29   12   Mr. Groat, and -- and go to Page 85?

11:29:31   13   Q.   (By Mr. Moore)      And did you review the FarmVille for

11:29:33   14   Dummies book?

11:29:33   15   A.   Yes.

11:29:34   16   Q.   And I'll show you that?

11:29:38   17               MR. MOORE:   I'm sorry.   561.    Thank you.

11:29:44   18               Go to Page 85 [sic], please.      All right.    Please

11:29:49   19   pull up that image.

11:29:51   20   Q.   (By Mr. Moore)      Why does this image on Page 85 [sic]

11:29:54   21   support your opinion that the display data element is not

11:29:57   22   met?

11:29:57   23   A.   Because there are no pictures of users.         You cannot

11:30:00   24   select users on this display image.          You can only select

11:30:04   25   items.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 85 of 115 PageID #:
                                       18967                                       1265



11:30:04    1   Q.   All right.    Where do you have to go to select the user?

11:30:06    2   A.   You have to go somewhere else.

11:30:08    3   Q.   Okay.

11:30:08    4               MR. MOORE:   Could you go back to the slides,

11:30:11    5   please?

11:30:11    6   Q.   (By Mr. Moore)      Is there another claim element that is

11:30:13    7   not present in FarmVille?

11:30:14    8   A.   Yes.

11:30:15    9   Q.   Which one is that?

11:30:16   10   A.   Element 1e and 7e of the '655 patent.

11:30:23   11   Q.   And why are they not present?

11:30:25   12   A.   There is no determination that's made in response to

11:30:27   13   request to -- for transfer.

11:30:29   14   Q.   What does that mean?

11:30:29   15   A.   It means that the user has to accept versus the fact

11:30:35   16   that you send it and they get it.

11:30:37   17   Q.   Okay.

11:30:38   18   A.   And it expires after two weeks, so if you don't accept,

11:30:41   19   it goes away.

11:30:42   20   Q.   Right.    So, for example, if you compare on the

11:30:43   21   infringement side in Clash Royale, what happens if you

11:30:44   22   donate a card?     Does the user have to accept?

11:30:46   23   A.   No.

11:30:46   24   Q.   All right.    And in FarmVille, does the user have to

11:30:49   25   accept?
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 86 of 115 PageID #:
                                       18968                                       1266



11:30:49    1   A.   Yes.

11:30:49    2               MR. MOORE:   Let's go to, please, DX-561 at

11:30:54    3   Page 86 [sic], and blow up the bottom part there.

11:31:01    4   Q.   (By Mr. Moore)      And do you remember that I walked

11:31:02    5   through this yesterday with Dr. Zagal?

11:31:04    6   A.   Yes.

11:31:04    7   Q.   And did -- did you hear him talk about that in his

11:31:07    8   direct testimony?

11:31:08    9   A.   Yes.

11:31:08   10   Q.   This aspect?     I'm sorry, in his testimony, yes?

11:31:11   11               Okay.   And why does the fact that the user has to

11:31:14   12   accept, mean that FarmVille doesn't meet this claim

11:31:16   13   element?

11:31:17   14   A.   Because if a user doesn't accept, then you -- you

11:31:23   15   wouldn't have done the transfer.        So it would -- it's not

11:31:25   16   what the claim requires.

11:31:26   17   Q.   And what happens after two weeks if the user never

11:31:29   18   accepts?

11:31:30   19   A.   The -- the gift is not given to the user.         So you --

11:31:36   20   you can't -- you can't end up with a gift after that point

11:31:38   21   in time.

11:31:39   22   Q.   Okay.    So what is your opinion about whether FarmVille

11:31:42   23   invalidates the '655 patent donation patent?

11:31:44   24   A.   FarmVille does not.

11:31:45   25               MR. MOORE:   All right.   Let's move back to our
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 87 of 115 PageID #:
                                       18969                                       1267



11:31:48    1   slides, please, No. 36.

11:31:52    2   Q.   (By Mr. Moore)      Finally, we have the -- the '873

11:31:53    3   patent.     What do you understand that Dr. Zagal disputes

11:31:59    4   regarding infringement by Brawl Stars of the '873?

11:32:02    5   A.   Claim -- Element c of Claim 8 and Element c of Claim 10

11:32:06    6   of the '873 patent.

11:32:06    7   Q.   All right.    And you understand he has two different

11:32:08    8   issues with that element?

11:32:10    9   A.   Yes.

11:32:11   10   Q.   What is the first issue?

11:32:12   11   A.   So the element is:      Control the display to display a

11:32:16   12   frame indicative of shooting effective range in accordance

11:32:20   13   with the first touch operation.

11:32:22   14               So it's the first touch operation that he

11:32:23   15   disputes.

11:32:23   16   Q.   All right.    Now, let's -- let's -- remind us, please --

11:32:27   17               MR. MOORE:   Mr. Groat, could you put up PDX-2 at

11:32:32   18   Slide 162 -- I'm sorry, Slide 161, and go --

11:32:39   19   Q.   (By Mr. Moore)      So this is the element --

11:32:41   20               MR. MOORE:   I'm sorry, go to the next slide.

11:32:43   21   Q.   (By Mr. Moore)      And is this the claim construction that

11:32:45   22   the Court presented for -- or entered for touch operation?

11:32:47   23   A.   Yes.

11:32:48   24   Q.   And what does that require?

11:32:49   25   A.   So the Court's construction, this requires operation
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 88 of 115 PageID #:
                                       18970                                       1268



11:32:54    1   that involves the user's finger or other object, such as a

11:32:58    2   stylus on the touch panel.

11:33:00    3   Q.   And why does Dr. Zagal say that there's no first touch

11:33:03    4   operation under this construction when a player uses the

11:33:06    5   feature in Brawl Stars that you believe infringes?

11:33:08    6   A.   Right.    So if you remember, the cone only appears -- so

11:33:12    7   the first touch operation is the touch and drag or the

11:33:16    8   swipe.

11:33:16    9               Now, Dr. Zagal disagrees that touch and swipe is a

11:33:22   10   first touch operation.      And I disagree with his opinion

11:33:28   11   because you can't swipe in the air.        You have to touch to

11:33:34   12   swipe.      So the fact that you touch and swipe, and I'm

11:33:37   13   saying you have to touch and swipe, I'm just being precise,

11:33:40   14   you cannot swipe in the air.       So the touch and swipe

11:33:43   15   operation is the first touch operation.

11:33:48   16   Q.   All right.    And do you recall Dr. Zagal showing a page

11:33:51   17   from -- I think it's an Apple document on iPads?

11:33:54   18   A.   Yes.

11:33:54   19   Q.   Does that support your opinion about this being a first

11:33:57   20   touch operation?

11:33:57   21   A.   Yes.

11:33:58   22   Q.   Why?

11:34:00   23   A.   Because the same thing.     I think I called it touch and

11:34:03   24   drag, and he pointed to the Apple that called it a swipe.

11:34:06   25   So swiping or dragging or any sort of movement where you're
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 89 of 115 PageID #:
                                       18971                                       1269



11:34:11    1   moving your finger, you have to touch the screen to move

11:34:14    2   your finger.      We're not waving our finger in the air.

11:34:18    3               So the first touch operation of touch and drag is

11:34:19    4   still meeting the Court's construction and is still a first

11:34:24    5   touch operation.

11:34:24    6   Q.   Thank you.

11:34:25    7               MR. MOORE:    Mr. Groat, could you please go to

11:34:27    8   Slide 165 in this same presentation?

11:34:36    9   Q.   (By Mr. Moore)      All right.   Now, the second piece of

11:34:38   10   this Element b, what is the second piece that Dr. Zagal

11:34:42   11   disputes in Brawl Stars?

11:34:45   12   A.   Control the display to display a frame indicative of a

11:34:50   13   shooting effective range in accordance with the position of

11:34:52   14   the first touch operation.

11:34:53   15               MR. MOORE:    Can we go to the next slide, please?

11:34:55   16   Q.   (By Mr. Moore)      Is this the Court's claim construction

11:34:57   17   for the aspects of that phrase?

11:34:59   18   A.   Yes.

11:35:00   19   Q.   All right.    Now, why does Dr. Zagal say that this isn't

11:35:05   20   met?

11:35:06   21   A.   So he -- when we go to, for example -- can we put up an

11:35:12   22   image of the game?        It makes it easier.

11:35:16   23   Q.   Yes.

11:35:16   24               MR. MOORE:    Could you please go to Dr. Akl's

11:35:19   25   slides at No. 37?        No, the slides for today, please, the
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 90 of 115 PageID #:
                                       18972                                       1270



11:35:34    1   rebuttal slides.      Thank you.

11:35:38    2   A.   Yes.

11:35:39    3   Q.   (By Mr. Moore)    How does this help your illustrated

11:35:42    4   testimony?

11:35:42    5   A.   So the swipe operation, the direction and the shape

11:35:50    6   where the position of the cone appears mirrors what I do

11:35:54    7   with my thumb.     So if I swipe in this direction, the cone

11:36:01    8   appears in that direction.         If I swipe in this direction,

11:36:05    9   the cone would appear in that direction.

11:36:07   10   Q.   All right.    And do you recall we showed a slow-motion

11:36:10   11   video during your original testimony that we illustrated

11:36:13   12   that?

11:36:13   13   A.   Yes.

11:36:13   14   Q.   All right.    Now -- so do the two reasons that Dr. Zagal

11:36:21   15   identified get Supercell out of infringement of the '873?

11:36:25   16   A.   No.

11:36:25   17   Q.   And let's move on to invalidity then?

11:36:28   18               On the Call of Mini Sniper game, what -- what are

11:36:32   19   they -- what's the first claim element that is not present

11:36:35   20   in that?

11:36:36   21   A.   Element 8b and 10b of the '873 patent.

11:36:40   22   Q.   Why are those not present in Call of Mini Sniper?

11:36:45   23   A.   There is no shooting effective range as defined by the

11:36:47   24   Court.

11:36:47   25   Q.   Why not?
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 91 of 115 PageID #:
                                       18973                                       1271



11:36:48    1   A.   Because to have a shooting effective range, you need to

11:36:51    2   be able to hit anywhere in that region.         And the game

11:36:56    3   doesn't have that.       You can only hit in the crosshair.

11:36:59    4   Q.   Okay.

11:36:59    5   A.   So the scope doesn't give you a region where you can

11:37:02    6   hit.   It just -- you can only hit in the crosshair.

11:37:06    7               MR. MOORE:   Could you please pull up PTX-5, the

11:37:10    8   '873 patent?     And then go to I believe it's Figure 4.

11:37:14    9               Actually, just stay there.     Just blow up the

11:37:17   10   little crosshairs at the bottom right there, figure.            Thank

11:37:21   11   you.

11:37:21   12   Q.   (By Mr. Moore)      Do you recall that Dr. Zagal showed

11:37:25   13   this figure from the patent of the crosshairs?

11:37:29   14   A.   Yes.

11:37:30   15   Q.   Now, again, do we compare a figure of the patent to the

11:37:33   16   prior art or the claims?

11:37:34   17   A.   The claims.

11:37:34   18   Q.   And so does the fact that these prior art games might

11:37:37   19   have also shown a crosshair and so does this '873 patent,

11:37:41   20   does that mean that the patent is invalid?

11:37:42   21   A.   No.

11:37:43   22   Q.   Why not?

11:37:43   23   A.   Because, again, the -- just the presence of the

11:37:47   24   crosshair and the scope in the game isn't what's required

11:37:50   25   in the claim.      The claim requires that you need to have
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 92 of 115 PageID #:
                                       18974                                       1272



11:37:53    1   a -- a range that you end up hitting.         And in the game, you

11:37:58    2   don't.

11:37:58    3               So the scope cannot meet the claim language

11:38:02    4   because it does appear, but you don't end up hitting a

11:38:05    5   target that appears anywhere in the scope.          It has to be in

11:38:07    6   the middle -- in the crosshair.

11:38:09    7   Q.   In the prior art, you're saying?

11:38:11    8   A.   In the prior art, yes, that's why the Call of Mini

11:38:15    9   Sniper doesn't meet it.

11:38:18   10   Q.   All right.

11:38:19   11               MR. MOORE:   Please take that down and go to

11:38:21   12   Slide 39 of the rebuttal presentation.

11:38:23   13   Q.   (By Mr. Moore)      Why is -- why in Call of Mini Sniper

11:38:27   14   does the server not control to attack, as required by

11:38:30   15   Element d?

11:38:31   16   A.   Because there is no -- there is no sniper that controls

11:38:36   17   the user in that game.

11:38:37   18   Q.   No server --

11:38:38   19   A.   Server, sorry, there's no server that controls the

11:38:41   20   user.

11:38:41   21   Q.   Right.    It's not a connected game, correct?

11:38:43   22   A.   Yes.

11:38:43   23   Q.   Do you recall Dr. Zagal saying that you -- you could

11:38:46   24   combine it with this Sakurai patent?

11:38:48   25   A.   Yes.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 93 of 115 PageID #:
                                       18975                                       1273



11:38:48    1   Q.   And is that patent on the face of the '873, meaning the

11:38:52    2   patent examiner considered it already?

11:38:54    3   A.   Yes.

11:38:54    4   Q.   Now, lastly, Sniper vs. Sniper prior art, does this

11:38:59    5   prior art game -- before we get to this element, does it

11:39:03    6   have the shooting effective range element that you talked

11:39:04    7   about before?

11:39:05    8   A.   No.

11:39:05    9   Q.   And is -- is that for the same reasons as Call of Mini?

11:39:08   10   A.   Yes.

11:39:09   11   Q.   All right.   And why does the Sniper vs. Sniper prior

11:39:12   12   art not use a server to control the attack?

11:39:16   13   A.   Also, there is no -- there's no server that's being

11:39:19   14   used to control the attack.

11:39:20   15   Q.   And what did Dr. Zagal in his report say actually

11:39:23   16   controls the attack?

11:39:24   17   A.   He -- he admits that the phone -- he says:         Sniper vs.

11:39:29   18   Sniper discloses a device, like the phone controlling the

11:39:32   19   attack.

11:39:32   20   Q.   All right.   And would it have been obvious to combine

11:39:35   21   any of this prior art?

11:39:36   22   A.   No, there is no motivation to combine.

11:39:39   23   Q.   All right.   For the same reason you described on the

11:39:41   24   other patent?

11:39:42   25   A.   Yes.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 94 of 115 PageID #:
                                       18976                                       1274



11:39:42    1   Q.   Okay.    Now, lastly, Dr. Akl, you heard some testimony

11:39:46    2   yesterday and this morning about non-infringing

11:39:49    3   alternatives?

11:39:49    4   A.   Yes.

11:39:49    5   Q.   Are there any non-infringing alternatives that are

11:39:53    6   acceptable that the Defendants have identified?

11:39:55    7   A.   No.

11:39:55    8   Q.   And is that for all the reasons you testified last

11:39:58    9   week?

11:39:58   10   A.   Yes.

11:39:59   11   Q.   Thank you.

11:40:01   12               MR. MOORE:   I pass the witness, Your Honor.

11:40:02   13               THE COURT:   Cross-examination by the Defendant?

11:40:05   14               MR. SACKSTEDER:   Thank you, Your Honor.

11:40:16   15               THE COURT:   Please proceed.

11:40:16   16                            CROSS-EXAMINATION

11:40:17   17   BY MR. SACKSTEDER:

11:40:17   18   Q.   Good morning, Dr. Akl.

11:40:19   19   A.   Good morning.

11:40:20   20   Q.   You just showed a slide with Dr. Zagal's face on it,

11:40:25   21   correct?

11:40:25   22   A.   Yes.

11:40:27   23               MR. SACKSTEDER:   Mr. Smith, can you pull up -- I

11:40:29   24   think it's Slide 42 from Dr. Akl's slides?

11:40:34   25   Q.   (By Mr. Sacksteder)      And you have a highlighted quote
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 95 of 115 PageID #:
                                       18977                                       1275



11:40:40    1   from Dr. Zagal's expert report, correct?

11:40:43    2   A.   Yes.

11:40:43    3   Q.   And you are talking about what it is that performs the

11:40:46    4   control to attack claim limitation, correct?

11:40:48    5   A.   Yes.

11:40:48    6   Q.   And you are suggesting that because Sniper vs. Sniper

11:40:53    7   discloses a smartphone means that it does not also have a

11:40:58    8   server controlling to attack, correct?

11:41:00    9   A.   Yes.

11:41:02   10   Q.   You would agree that a client device executing code can

11:41:06   11   still cause instructions to be executed on the server,

11:41:10   12   correct?

11:41:10   13   A.   Yes.

11:41:12   14   Q.   In fact, you testified to that regarding your review of

11:41:15   15   source code or not, earlier in the trial, correct?

11:41:17   16   A.   Yes.

11:41:18   17   Q.   And you would agree that in a client-server

11:41:22   18   architecture, as a result of executing code on a client

11:41:26   19   device, you end up with code executing on the server, as

11:41:30   20   well, correct?

11:41:31   21   A.   If that's how it's programmed.

11:41:35   22   Q.   The portion of Dr. Zagal's expert report that you are

11:41:42   23   relying on here is talking about Claim 1 of the '873

11:41:49   24   patent, correct?

11:41:50   25   A.   I would have to check.     But I'll take your word for it.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 96 of 115 PageID #:
                                       18978                                       1276



11:41:54    1   Q.   All right.

11:41:55    2               MR. SACKSTEDER:   Can we go to Paragraph 939 of the

11:41:58    3   expert report?

11:42:02    4   Q.   (By Mr. Sacksteder)      And it says:   Element 1-D.

11:42:06    5   Correct?

11:42:06    6   A.   Yes.

11:42:06    7   Q.   All right.    So you're talking about a claim that isn't

11:42:09    8   even asserted in this case, correct?

11:42:14    9               MR. MOORE:   Your Honor, I would object as

11:42:15   10   irrelevant to the extent we're getting into claims that are

11:42:20   11   previously asserted and may not be at the moment.

11:42:21   12               MR. SACKSTEDER:   It's in this witness's slides,

11:42:23   13   Your Honor.

11:42:23   14               THE COURT:   All right.   I'll overrule it.

11:42:25   15               MR. MOORE:   Thank you, Your Honor.

11:42:27   16   A.   Can you repeat the question, please?

11:42:29   17   Q.   (By Mr. Sacksteder)      The heading on Paragraph 939 of

11:42:34   18   Dr. Zagal's report upon which you just relied says:

11:42:39   19   Element 1-D.      Correct?

11:42:40   20   A.   Yes.

11:42:40   21   Q.   And that is referring to "Element 1-D" of Claim 1,

11:42:44   22   correct?

11:42:44   23   A.   Yes.

11:42:45   24   Q.   Which is not asserted, correct?

11:42:46   25   A.   Yes.
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 97 of 115 PageID #:
                                       18979                                       1277



11:42:47    1               MR. SACKSTEDER:   Can we go to Page 9 -- 349 of

11:42:50    2   Dr. Zagal's report?

11:42:52    3   Q.   (By Mr. Sacksteder)      And at the bottom there, he's

11:42:56    4   discussing Claim 8, correct -- Element 8d?

11:43:02    5   A.   Yes.

11:43:03    6               MR. SACKSTEDER:   Can we go to the paragraph right

11:43:05    7   after that, which I think is Paragraph 962?

11:43:09    8   Q.   (By Mr. Sacksteder)      And, here, he says that an online

11:43:13    9   server can control to attack.         Correct?

11:43:16   10   A.   He says it's possible.

11:43:17   11   Q.   Yeah.    It says:   The online server may be configured to

11:43:21   12   perform certain operations with a game, including

11:43:25   13   controlling to attack?

11:43:26   14               Correct?

11:43:27   15   A.   Yes.

11:43:27   16   Q.   And you didn't show that part, correct?

11:43:30   17   A.   Correct.

11:43:30   18   Q.   You showed a part about a claim that is not asserted,

11:43:33   19   correct?

11:43:33   20   A.   Yes.

11:43:45   21               MR. SACKSTEDER:   Your Honor, I am not going to

11:43:47   22   show source code, but I'm going to discuss it a bit, and so

11:43:50   23   I would like to seal, if we could.

11:43:53   24               THE COURT:   All right.    Based on counsel's request

11:43:56   25   and to protect confidential information, I'll order the
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 98 of 115 PageID #:
                                       18980                                       1278



11:44:00    1   courtroom sealed at this time.

11:44:01    2               Those present not subject to the protective order

11:44:03    3   that's been entered by the Court in this case should excuse

11:44:06    4   themselves and remain outside the courtroom until the

11:44:11    5   courtroom is unsealed.

11:44:12    6               (Courtroom sealed.)

11:44:12    7               (This portion of the transcript is sealed

11:44:12    8               and filed under separate cover as

11:44:13    9               Sealed Portion No. 7.)

11:52:37   10               (Courtroom unsealed.)

11:52:38   11   A.   I'm there.

11:52:42   12   Q.   (By Mr. Sacksteder)      All right.   And do you see the

11:52:44   13   part beginning at Line 4 and down to Line 13?

11:52:53   14   A.   Yes.

11:52:53   15   Q.   Do you see that you drew a distinction between

11:52:56   16   selecting a card and deploying it?

11:53:01   17   A.   Yes.

11:53:04   18   Q.   I'll ask you again.      Selecting and deploying are two

11:53:10   19   different things, right?

11:53:12   20   A.   Yes.

11:53:15   21   Q.   And you relied on code for deploying, correct?

11:53:21   22   A.   Yes.

11:53:27   23               MR. SACKSTEDER:   Take a look at Slide 6 of

11:53:29   24   Dr. Akl's slides.

11:53:58   25   Q.   (By Mr. Sacksteder)      While we're looking for that --
     Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 99 of 115 PageID #:
                                       18981                                       1279



11:54:00    1   oh, here we go -- let's -- yeah, this is actually fine?

11:54:03    2               Let's talk about the -- Slide 37 of your slides,

11:54:06    3   but it happens to be what I was also going to ask you

11:54:09    4   about.

11:54:09    5               So you expressed some opinions about the '873

11:54:13    6   patent this morning, correct?

11:54:14    7   A.   Yes.

11:54:14    8   Q.   And one of the things that you said was when you move

11:54:17    9   your thumb in a particular direction, then the cone appears

11:54:20   10   in that direction.     Did I hear you right?

11:54:23   11   A.   Yes.

11:54:23   12   Q.   All right.    And that was your sworn testimony, correct?

11:54:25   13   A.   Yes.

11:54:26   14   Q.   Thank you, sir.

11:54:28   15               MR. SACKSTEDER:   I need Slide 6 of these slides.

11:54:36   16   Q.   (By Mr. Sacksteder)      All right.   And this is where you

11:54:37   17   were talking about the template related to the different

11:54:40   18   player, correct?

11:54:41   19   A.   Yes.

11:54:41   20   Q.   All right.    And -- and that is in the '594 patent,

11:54:45   21   correct?

11:54:45   22   A.   Yes.

11:54:45   23   Q.   In the '594 patent, the only claim that is asserted in

11:54:49   24   Claim 2, right?

11:54:50   25   A.   Yes.
    Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 100 of 115 PageID #:
                                       18982                                       1280



11:54:50    1   Q.   And you agree with me that that relates -- or that is

11:54:54    2   asserted against the copy layout feature, correct?

11:54:59    3   A.   From a second player.

11:55:03    4   Q.   Related to a second player is what the claim says,

11:55:07    5   right?

11:55:07    6   A.   Yes.

11:55:08    7   Q.   And the feature that is accused of infringing that is

11:55:11    8   the copy layout feature in Clash of Clans, right?

11:55:15    9   A.   Yes.

11:55:16   10   Q.   And you prepared in part of your analysis of this -- of

11:55:21   11   this patent, you prepared a video where you went through

11:55:26   12   the process of visiting another player's layout and making

11:55:31   13   a copy of it and then dropping it into a slot of the layout

11:55:37   14   editor.      Correct?

11:55:37   15   A.   Yes.

11:55:37   16   Q.   And then you got sent to a place called village edit

11:55:43   17   mode, right?

11:55:44   18   A.   Yes.

11:55:44   19   Q.   And there were a whole bunch of blue boxes.          We looked

11:55:47   20   at them a little bit before, at the bottom of the screen,

11:55:50   21   right?      And you couldn't go any further than that, and you

11:55:53   22   could not set that layout as active because you hadn't

11:55:57   23   gotten rid of those blue boxes by moving your buildings to

11:56:01   24   the layout and dealing with the buildings you didn't have,

11:56:04   25   correct?
    Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 101 of 115 PageID #:
                                       18983                                       1281



11:56:04    1   A.   Yes.

11:56:04    2   Q.   All right.    So in that video, you never actually set

11:56:11    3   the layout as active, correct?

11:56:20    4   A.   No.

11:56:22    5   Q.   Meaning you -- are you saying you did set the layout as

11:56:26    6   active?

11:56:27    7   A.   No, I said I did not in that video.        I did it in

11:56:30    8   another video.

11:56:31    9   Q.   Sometimes when I -- you did it in another, video but

11:56:35   10   you were talking about a layout that you copied from

11:56:37   11   yourself, right?

11:56:38   12   A.   Yes.    I was showing the functionality of how you can

11:56:42   13   copy and you set as active, that is correct.

11:56:44   14   Q.   But in that case, you were copying your own layout,

11:56:47   15   correct?

11:56:47   16   A.   Yes.    The -- the original was mine.      The steps are the

11:56:51   17   same, regardless of where you get it from.          So that was the

11:56:55   18   point.

11:56:56   19               MR. SACKSTEDER:   Move to strike everything after

11:56:58   20   "yes" as non-responsive.

11:57:01   21               THE COURT:   Sustained.

11:57:03   22   Q.   (By Mr. Sacksteder)      So the video showing you actually

11:57:13   23   being able to set a layout as active was the video where

11:57:18   24   you were copying your own layout, right?

11:57:21   25   A.   Yes, for Claim 1.
    Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 102 of 115 PageID #:
                                       18984                                       1282



11:57:22    1   Q.   And Claim 1 is not asserted in this case?

11:57:24    2   A.   Correct.

11:57:25    3   Q.   And then in the video where you were trying to show

11:57:29    4   copying of a layout related to another player, you were

11:57:34    5   unable to set that layout as active, correct?

11:57:41    6   A.   I didn't do it.     I wouldn't say I was unable.       I could

11:57:50    7   have, but I didn't.

11:57:51    8   Q.   You could have done it, but only if you had moved your

11:57:54    9   existing buildings to places in the layout, correct?

11:57:58   10   A.   Yes.

11:57:58   11   Q.   And in your deposition, you said if you did that to

11:58:00   12   somebody else's layout, then that would no longer be a

11:58:04   13   layout related to another player, correct?

11:58:10   14   A.   If I modify it further, it becomes my own.

11:58:17   15   Q.   Right.     Rather than a layout related to another player?

11:58:20   16   A.   Yes.

11:58:20   17   Q.   And you swore that in your deposition, correct?

11:58:22   18   A.   Yes.

11:58:22   19   Q.   So if you had set those buildings, it wouldn't have

11:58:31   20   satisfied Claim 2, right?

11:58:36   21   A.   I don't know.

11:58:38   22   Q.   You don't have an opinion about that?

11:58:40   23   A.   I don't know if we're arguing semantics.         This is why I

11:58:47   24   don't want to answer incorrectly.

11:58:49   25   Q.   So the reason why -- well, strike that.
    Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 103 of 115 PageID #:
                                       18985                                       1283



11:59:05    1               We're talking about setting the layout as active,

11:59:08    2   right?

11:59:08    3   A.   Sure.

11:59:08    4   Q.   And that's the thing that you say is applying the

11:59:12    5   template from the patent claim, right?

11:59:13    6   A.   That's the command.    I think it's from Claim 1 because

11:59:20    7   Claim 2 depends on Claim 1.      So we have to go back to

11:59:23    8   Claim 1 even though Claim 1 is not asserted.          I think the

11:59:27    9   language is in Claim 1.

11:59:28   10   Q.   You have to -- in order to apply the template in your

11:59:31   11   theory, you have to set the layout as active in Clash of

11:59:34   12   Clans, right?

11:59:34   13   A.   Yes.

11:59:41   14   Q.   In fact, you -- you spoke to Dr. Neal, the survey

11:59:45   15   expert, right?

11:59:46   16   A.   Yes.

11:59:46   17   Q.   And you described what the accused feature in Clash of

11:59:49   18   Clans was, right?

11:59:50   19   A.   Yes.

11:59:50   20   Q.   And what you said was, setting -- being able to save

11:59:56   21   somebody else's layout, copy it, and set it as active as

12:00:00   22   your own layout, correct?

12:00:01   23   A.   Yes.

12:00:01   24   Q.   And you can't do that unless you place all those

12:00:04   25   buildings, right?
    Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 104 of 115 PageID #:
                                       18986                                       1284



12:00:04    1   A.   If you have an error message with the buildings, yes.

12:00:09    2   Q.   And -- and when that happens, then if you do set the

12:00:12    3   buildings, it is not a layout related to the other player,

12:00:21    4   correct?

12:00:21    5   A.   That's where I'm not sure if I can answer yes or no

12:00:26    6   because of related can be -- you can still be related or

12:00:33    7   cannot, depending on how we look at related.

12:00:33    8   Q.   We discussed this in your deposition regarding

12:00:35    9   invalidity, correct?

12:00:36   10   A.   I -- I don't remember.     We can go there if you want.

12:00:39   11   It's been awhile.

12:00:40   12   Q.   And -- and you said, I think we discussed this earlier

12:00:42   13   in the week, too, you said that if it is -- if -- if you

12:00:46   14   have to change it, it's not -- it's your own.          You just

12:00:49   15   said that, right?

12:00:51   16   A.   It becomes your own if you do change it, but it comes

12:00:55   17   from someone else's.     So it is somewhat related.        This is

12:01:01   18   what I'm trying to answer on the record accurately.

12:01:03   19   Q.   But you have not offered an opinion that if you change

12:01:07   20   the buildings, it is related to another player, correct?

12:01:10   21   A.   I'm not sure.

12:01:11   22   Q.   You don't know one way or the other?

12:01:12   23   A.   I'm not sure.

12:01:13   24   Q.   Thank you, Dr. Akl.

12:01:16   25              MR. SACKSTEDER:   I'll pass the witness.
    Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 105 of 115 PageID #:
                                       18987                                       1285



12:01:18    1               THE COURT:   Redirect, Mr. Moore?

12:01:20    2               MR. MOORE:   Yes, Your Honor.    Thank you.

12:01:29    3               THE COURT:   By my calculations, you have seven

12:01:31    4   minutes of trial time remaining.

12:01:33    5               MR. MOORE:   Thank you, Your Honor.

12:01:34    6               THE COURT:   Please proceed.

12:01:34    7               MR. MOORE:   Thank you.

12:01:34    8                            REDIRECT EXAMINATION

12:01:35    9   BY MR. MOORE:

12:01:35   10   Q.   Dr. Akl, could you just please explain this last

12:01:46   11   exchange that you and counsel for Defendant had?

12:01:48   12   A.   Yes.    So Claim 2, which is dependent from Claim 1,

12:01:55   13   Claim 1 requires you to copy a layout, and you can set it

12:02:00   14   as active.     And I walked through all the elements of

12:02:03   15   Claim 1 and did a video where I can copy my own layout, set

12:02:09   16   it as active, and that's perfectly good.

12:02:12   17               For Claim 2, you have the additional limitation

12:02:14   18   that you have to go and get another player's template.            And

12:02:18   19   so I've shown in the video that feature where I can go and

12:02:21   20   get another player's template, and you get it back.

12:02:24   21               Once you get that template, you are in the

12:02:28   22   template editor.     And then I can do exactly what I did for

12:02:32   23   Claim 1.     I can set it as active, I can make a copy of it,

12:02:36   24   I can move things around.

12:02:38   25               And my understanding is, I've already shown those
    Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 106 of 115 PageID #:
                                       18988                                       1286



12:02:40    1   features.      So I don't necessarily need to show them again

12:02:43    2   for Claim 2.      Because Claim 2 deals with the second player,

12:02:46    3   there may be buildings that you have to deal with.            There

12:02:49    4   may not be.      They may be a lower level than me and have the

12:02:53    5   same buildings.

12:02:54    6               So the issue with the buildings doesn't really

12:02:57    7   relate to the claim.        And this is why I felt we were

12:03:00    8   arguing semantics, and I didn't want to answer incorrectly

12:03:03    9   on the record.

12:03:04   10               So I don't have an opinion about the semantic

12:03:07   11   aspect, but I have no -- no -- I'm trying to think of the

12:03:17   12   word -- there is no -- in my mind, there is no dispute that

12:03:23   13   the game infringes, and I've shown how it infringes when I

12:03:26   14   look at Claim 1 and Claim 2.

12:03:27   15   Q.   And does the fact that sometimes you may have to deal

12:03:30   16   with buildings that are in -- in your inventory get

12:03:35   17   Supercell out of infringement?

12:03:36   18   A.   No.    And so then after you did that, if it's still --

12:03:40   19   you can then call it your own --

12:03:42   20               THE COURT:     Slow -- slow down, Dr. Akl.

12:03:44   21               THE WITNESS:     Sorry.

12:03:45   22   A.   It's because someone copied someone's homework and then

12:03:48   23   changed something.       This is where it's still copied, but

12:03:52   24   you've changed something.        So how much do you penalize

12:03:54   25   them?      That was the semantic question I wasn't comfortable
    Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 107 of 115 PageID #:
                                       18989                                       1287



12:03:58    1   answering on the fly.

12:03:59    2   Q.   (By Mr. Moore)      Okay.    Now, you also discussed Page 242

12:04:02    3   of your deposition about this select and deploy exchange

12:04:05    4   that you had?

12:04:05    5               Could you please explain that interchange that you

12:04:09    6   had, as well?

12:04:09    7   A.   Yes.    The reason I was a little reluctant to answer is

12:04:14    8   because the claim requires you to select to attack.            And

12:04:18    9   the "to attack" in the game is the deploying.

12:04:24   10               So when I say selecting, I am not using it in the

12:04:27   11   claim term where you're just selecting.         Because I can grab

12:04:31   12   something and I can move it, and then once I deploy, those

12:04:35   13   steps of grabbing, moving, and deploying, is the select to

12:04:39   14   attack that the claim requires.

12:04:41   15               So, again, I was -- I wasn't sure what the

12:04:45   16   semantics.     Are we talking about just selecting in vacuum

12:04:49   17   or the select to attack, which I've shown correctly is the

12:04:53   18   deploy?

12:04:53   19   Q.   So is this just another semantical issue?

12:04:57   20   A.   Yes, and I may be overthinking the questions.

12:05:01   21               MR. MOORE:   Okay.     Pass the witness, Your Honor.

12:05:02   22   Thank you.

12:05:07   23               THE COURT:   Any additional cross, Mr. Sacksteder

12:05:10   24   in your remaining three minutes?

12:05:12   25               MR. SACKSTEDER:      Thank you, Your Honor.   Extremely
    Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 108 of 115 PageID #:
                                       18990                                       1288



12:05:17    1   briefly.

12:05:17    2                           RECROSS-EXAMINATION

12:05:18    3   BY MR. SACKSTEDER:

12:05:18    4   Q.   The way we discussed selection today, or the way you

12:05:21    5   did, that includes subtraction; do you agree with that?

12:05:29    6   A.   In what context?

12:05:31    7   Q.   Well, the way you discussed it and the way you

12:05:33    8   discussed it in your -- your deposition, does it include

12:05:36    9   subtraction?

12:05:37   10   A.   I still don't understand the question.

12:05:43   11   Q.   Is subtraction part of the selection process?

12:05:45   12   A.   No.

12:05:46   13   Q.   Thank you, sir.

12:05:50   14              MR. SACKSTEDER:     No more questions, Your Honor.

12:05:52   15              THE COURT:     Any redirect, additionally?

12:05:57   16              MR. MOORE:     Nothing further, Your Honor.      Thank

12:05:59   17   you.

12:05:59   18              THE COURT:     Dr. Akl, you may step down, sir.

12:06:01   19              THE WITNESS:     Thank you, Your Honor.

12:06:04   20              MR. MOORE:     And, Your Honor, may Dr. Akl be

12:06:06   21   excused?

12:06:06   22              THE COURT:     Any objection?

12:06:08   23              MR. DACUS:     No objection, Your Honor.

12:06:09   24              THE COURT:     The witness may be excused.

12:06:11   25              MR. MOORE:     Thank you.
    Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 109 of 115 PageID #:
                                       18991                                       1289



12:06:12    1              THE WITNESS:     Thank you.

12:06:12    2              THE COURT:     Plaintiff, call your next rebuttal

12:06:17    3   witness.

12:06:17    4              MR. MOORE:     Your Honor, the Plaintiff rests its

12:06:19    5   case.

12:06:19    6              THE COURT:     All right.     Both Plaintiff and

12:06:22    7   Defendant rest and close, subject to final jury

12:06:25    8   instructions and closing arguments?

12:06:28    9              MR. MOORE:     Yes, sir.

12:06:29   10              MR. DACUS:     Yes, Your Honor, Supercell rests and

12:06:30   11   closes.

12:06:31   12              THE COURT:     All right.     Ladies and gentlemen of

12:06:34   13   the jury, you have now heard all the evidence in this case.

12:06:41   14   There are things that the rules of the Court require me to

12:06:45   15   take up with counsel that do not require your presence at

12:06:49   16   this point.    And that means I have good news for you.          You

12:06:54   17   get the afternoon off.

12:06:57   18              I'm told by the clerk that your boxed lunches are

12:07:00   19   in the jury room if you want them.          You may go in there and

12:07:05   20   eat them, you may go through there and pick them up, you

12:07:07   21   may walk out and ignore them.          It is strictly up to you,

12:07:11   22   but they're there.

12:07:13   23              I expect that I will spend probably until early

12:07:16   24   evening with the lawyers working through all the procedural

12:07:23   25   things that we need to get done, but we will do that no
    Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 110 of 115 PageID #:
                                       18992                                       1290



12:07:26    1   matter how long it takes.      Because it is my intention that

12:07:30    2   when you return tomorrow -- and I will want you back ready

12:07:33    3   to go at 8:30 in the morning, to be consistent -- it's my

12:07:37    4   intention when you return tomorrow, that we will begin with

12:07:42    5   my final instructions to the jury.

12:07:44    6           As I told you, it's sometimes called the Court's

12:07:47    7   charge to the jury.    And that will be followed by closing

12:07:50    8   arguments by Plaintiff and Defendant.

12:07:53    9           Then after those closing arguments are presented,

12:07:56   10   I will instruct you to retire to the jury room and to

12:07:59   11   deliberate on your verdict.

12:07:59   12           So we are getting close to the end of the process.

12:08:04   13   Please, ladies and gentlemen, remember and follow all the

12:08:08   14   instructions I've given you about your conduct during the

12:08:11   15   trial, including, among all those instructions, not to

12:08:16   16   discuss this case or communicate about it in any way with

12:08:20   17   anyone, including the eight of you.

12:08:22   18           Please enjoy your afternoon, and we will see you

12:08:24   19   in the morning at 8:30.

12:08:25   20           At this time and with those instructions, the jury

12:08:28   21   is excused for the day.

12:08:30   22           COURT SECURITY OFFICER:        All rise.

12:08:31   23           (Jury out.)

12:08:31   24           THE COURT:     Please be seated.

12:09:01   25           Just by way of information, Plaintiff had 3
    Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 111 of 115 PageID #:
                                       18993                                       1291



12:09:15    1   minutes remaining on their trial time, and Defendant had 3

12:09:18    2   minutes remaining on their trial time.

12:09:22    3            I'm going to break for recess, counsel -- excuse

12:09:27    4   me, I'm going to break for lunch.        It's 9 minutes after

12:09:29    5   12:00.   We're going to reconvene at 1:30.        At 1:30, we'll

12:09:34    6   take up motions under Rule 50(a) that either Plaintiff or

12:09:39    7   Defendant care to offer.

12:09:44    8            After the Court has heard and ruled on any motions

12:09:47    9   offered under Rule 50(a), then the Court will conduct an

12:09:52   10   informal charge conference in chambers with counsel from

12:09:55   11   both sides participating where I can receive full and

12:09:59   12   informal input from the competing parties through their

12:10:03   13   counsel as to any areas in their proposed final jury

12:10:08   14   instructions and verdict where they're not in agreement.

12:10:11   15            After I've received the benefit of that fulsome

12:10:16   16   input, I'll consider the same, and I will generate what I

12:10:19   17   believe to be the appropriate charge to the jury and

12:10:22   18   verdict form, and I'll give you a copy of it.

12:10:24   19            I'll give you an opportunity to review it.           And

12:10:27   20   then I'll conduct a formal charge conference on the record

12:10:32   21   where each side can offer any resulting objections that

12:10:37   22   they feel the interest of their client require them to

12:10:40   23   make.

12:10:42   24            After I've heard and ruled on all formal

12:10:46   25   objections to the charge and the verdict on the record as a
    Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 112 of 115 PageID #:
                                       18994                                       1292



12:10:49    1   part of that formal charge conference, then, in all

12:10:51    2   likelihood, we will recess until tomorrow morning at that

12:10:56    3   point.

12:10:56    4             It is my practice and it is my intention to give

12:10:59    5   to the jury when they retire eight clean, separate, printed

12:11:05    6   copies of the charge so that they will each have their own

12:11:08    7   copy to review; and they will not feel compelled to take

12:11:12    8   notes during the time I'm orally instructing them on the

12:11:16    9   charge.

12:11:18   10             I'll also send back one clean copy of the verdict

12:11:21   11   form for their use while they deliberate.

12:11:24   12             As I indicated yesterday, those of you involved in

12:11:28   13   presenting closing arguments are not required to be present

12:11:31   14   for the remainder of today unless you choose to, as long as

12:11:35   15   each side adequately staffs through their various counsel

12:11:40   16   these intermediate steps that I've just outlined.

12:11:45   17             Are there questions from either party?

12:11:48   18             MR. MOORE:   No, Your Honor.      Thank you.

12:11:50   19             MR. DACUS:   No, Your Honor.      Thank you.

12:11:52   20             THE COURT:   And let me say this:       At this juncture

12:11:55   21   in many trials, I often get counsel before me under -- when

12:12:00   22   motions are raised under Rule 50(a) who have not been

12:12:04   23   actively involved in the presentation of the evidence.            I

12:12:07   24   certainly want to hear your motions, and I certainly want

12:12:09   25   to hear a succinct recital of the bases why you believe
    Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 113 of 115 PageID #:
                                       18995                                       1293



12:12:14    1   those motions are proper.

12:12:16    2            I do not want a 15-page motion read into the

12:12:19    3   record by an associate who stayed up all night working on

12:12:23    4   it.   Can I make that clear?

12:12:25    5            MR. DACUS:    May I --

12:12:27    6            THE COURT:    Mr. Dacus?

12:12:28    7            MR. DACUS:    -- may I ask for some clarification in

12:12:29    8   that regard, Your Honor?      If we file something -- a written

12:12:33    9   50(a) motion before submission to the jury --

12:12:35   10            THE COURT:    If you file -- if you file it before I

12:12:37   11   take them up at 1:30, I will certainly look at it.

12:12:40   12            MR. DACUS:    And I guess my question is a little

12:12:42   13   bit different.   If we file our 50(a) written motion before

12:12:46   14   the Court submits the case to the jury tomorrow, does the

12:12:50   15   Court consider that 50(a) timely?        I'm -- and let me get --

12:12:54   16   let me --

12:12:54   17            THE COURT:    I don't intend to reopen motions on

12:12:58   18   Rule 50(a) once I've heard argument and ruled on them from

12:13:01   19   the bench.

12:13:02   20            MR. DACUS:    Understood.

12:13:02   21            And I'm addressing the Court's request to us to be

12:13:05   22   succinct in our oral delivery.       And I guess what I'm

12:13:09   23   asking -- or attempting to ask -- is, can we file a more

12:13:12   24   fulsome 50(a)?

12:13:15   25            THE COURT:    You can and you could have at any
    Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 114 of 115 PageID #:
                                       18996                                       1294



12:13:18    1   time, and I will certainly look at whatever has been filed.

12:13:23    2   But we have one time set to hear arguments, presentations,

12:13:27    3   and for the Court to rule.

12:13:29    4           And after I've ruled on motions under Rule 50(a),

12:13:33    5   whether you have presented everything in writing that you

12:13:38    6   might in a perfect world wish to or not, I'm not going to

12:13:42    7   reopen the issue of Rule 50(a) motions.

12:13:45    8           MR. DACUS:     Understood, Your Honor.        And we will

12:13:47    9   endeavor to file that immediately.

12:13:49   10           THE COURT:     All right.

12:13:50   11           MR. DACUS:     Thank you.

12:13:50   12           THE COURT:     Any other questions?

12:13:52   13           Then those of you participating in everything I've

12:13:55   14   outlined, except closing arguments for tomorrow, I will see

12:13:58   15   you at 1:30.

12:13:59   16           Everyone else presenting closing arguments

12:14:02   17   tomorrow, I assume I will see you in the morning.

12:14:04   18           With that, the Court stands in recess.

12:14:06   19           COURT SECURITY OFFICER:        All rise.

12:14:11   20           (Recess.)

           21

           22

           23

           24

           25
Case 2:19-cv-00070-JRG-RSP Document 492 Filed 09/18/20 Page 115 of 115 PageID #:
                                   18997                                       1295



      1                            CERTIFICATION

      2

      3              I HEREBY CERTIFY that the foregoing is a true and

      4   correct transcript from the stenographic notes of the

      5   proceedings in the above-entitled matter to the best of my

      6   ability.

      7

      8

      9    /S/ Shelly Holmes                              9/16/2020
          SHELLY HOLMES, CSR, TCRR                        Date
     10   OFFICIAL REPORTER
          State of Texas No.: 7804
     11   Expiration Date: 12/31/20

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
